Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

WOLVERINE WORLD WIDE, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,

as Foreign Currency Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

FIFTH THIRD BANK

and

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agents

Dated as of July 31, 2012

 

 

J.P. MORGAN SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     1   

1.1 Defined Terms

     1   

1.2 Other Interpretive Provisions

     37   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     38   

2.1 Term Commitments

     38   

2.2 Procedure for Term Loan Borrowing

     38   

2.3 Repayment of Term Loans

     39   

2.4 Revolving Commitments

     40   

2.5 Procedure for Revolving Loan Borrowing

     40   

2.6 Swingline Commitment

     41   

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans

     42   

2.8 Commitment Fees, Ticking Fees, Fees with respect to Foreign Currency Loans,
etc.

     43   

2.9 Termination or Reduction of Revolving Commitments

     44   

2.10 Foreign Currency Participations; Conversion of Foreign Currency Loans

     44   

2.11 Optional Prepayments

     46   

2.12 Mandatory Prepayments

     47   

2.13 Conversion and Continuation Options

     49   

2.14 Limitations on Eurocurrency Tranches and Foreign Currency Loans

     49   

2.15 Interest Rates and Payment Dates

     49   

2.16 Computation of Interest and Fees

     50   

2.17 Inability to Determine Interest Rate

     50   

2.18 Pro Rata Treatment and Payments

     51   

2.19 Requirements of Law

     53   

2.20 Taxes

     55   

2.21 Indemnity

     58   

2.22 Change of Lending Office

     58   

2.23 Replacement of Lenders

     59   

2.24 Defaulting Lenders

     59   

2.25 Incremental Facilities

     61   

2.26 Currency Fluctuations

     64   

SECTION 3. LETTERS OF CREDIT

     64   

3.1 L/C Commitment

     64   

3.2 Procedure for Issuance of Letter of Credit

     65   

3.3 Fees and Other Charges

     65   

3.4 L/C Participations

     65   

3.5 Reimbursement Obligation of the Borrower

     66   

3.6 Obligations Absolute

     66   



--------------------------------------------------------------------------------

3.7 Letter of Credit Payments

     67   

3.8 Applications

     67   

3.9 Cash Collateralization

     67   

3.10 Currency Adjustments

     67   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     67   

4.1 Financial Condition

     68   

4.2 No Change

     68   

4.3 Existence; Compliance with Law

     68   

4.4 Power; Authorization; Enforceable Obligations

     69   

4.5 No Legal Bar

     69   

4.6 Litigation

     69   

4.7 No Default

     69   

4.8 Ownership of Property; Liens

     69   

4.9 Intellectual Property

     69   

4.10 Taxes

     70   

4.11 Federal Regulations

     70   

4.12 Labor Matters

     70   

4.13 ERISA

     70   

4.14 Investment Company Act; Other Regulations

     70   

4.15 Subsidiaries

     71   

4.16 Use of Proceeds

     71   

4.17 Environmental Matters

     71   

4.18 Accuracy of Information, etc

     72   

4.19 Security Documents

     72   

4.20 Solvency

     73   

4.21 Certain Documents

     73   

4.22 OFAC; Anti-Money Laundering; Patriot Act

     73   

4.23 Regulation H

     73   

SECTION 5. CONDITIONS PRECEDENT

     73   

5.1 Conditions to Effective Date

     73   

5.2 Conditions to Initial Extension of Credit

     74   

5.3 Conditions to Each Extension of Credit

     77   

SECTION 6. AFFIRMATIVE COVENANTS

     77   

6.1 Financial Statements

     77   

6.2 Certificates; Other Information

     78   

6.3 Payment of Taxes

     80   

6.4 Maintenance of Existence; Compliance

     80   

6.5 Maintenance of Property; Insurance

     80   

6.6 Inspection of Property; Books and Records; Discussions

     80   

6.7 Notices

     80   

6.8 Environmental Laws

     81   

6.9 Interest Rate Protection

     81   



--------------------------------------------------------------------------------

6.10 Additional Collateral, etc

     81   

6.11 Maintenance of Ratings

     83   

6.12 Post-Closing Covenants

     83   

6.13 IP Subsidiaries

     84   

6.14 Designation of Subsidiaries

     85   

SECTION 7. NEGATIVE COVENANTS

     85   

7.1 Financial Condition Covenants

     86   

7.2 Indebtedness

     86   

7.3 Liens

     89   

7.4 Fundamental Changes

     91   

7.5 Disposition of Property

     91   

7.6 Restricted Payments

     93   

7.7 Investments

     94   

7.8 Optional Payments and Modifications of Certain Debt Instruments

     96   

7.9 Transactions with Affiliates

     96   

7.10 Swap Agreements

     96   

7.11 Changes in Fiscal Periods

     97   

7.12 Negative Pledge Clauses

     97   

7.13 Clauses Restricting Subsidiary Distributions

     98   

7.14 Lines of Business

     98   

7.15 Amendments to Target Acquisition Documents

     98   

7.16 New CFC

     98   

7.17 U.S. Newco

     99   

SECTION 8. EVENTS OF DEFAULT

     99   

SECTION 9. THE AGENTS

     102   

9.1 Appointment

     102   

9.2 Delegation of Duties

     102   

9.3 Exculpatory Provisions

     102   

9.4 Reliance by Administrative Agent and the Foreign Currency Agent

     103   

9.5 Notice of Default

     103   

9.6 Non-Reliance on Agents and Other Lenders

     103   

9.7 Indemnification

     104   

9.8 Agent in Its Individual Capacity

     104   

9.9 Successor Administrative Agent and Foreign Currency Agent

     104   

9.10 Arrangers, Documentation Agents and Syndication Agent

     105   

SECTION 10. MISCELLANEOUS

     105   

10.1 Amendments and Waivers

     105   

10.2 Notices

     107   

10.3 No Waiver; Cumulative Remedies

     107   

10.4 Survival of Representations and Warranties

     108   



--------------------------------------------------------------------------------

10.5 Payment of Expenses and Taxes

     108   

10.6 Successors and Assigns; Participations and Assignments

     109   

10.7 Adjustments; Set-off

     112   

10.8 Counterparts

     113   

10.9 Severability

     113   

10.10 Integration

     113   

10.11 GOVERNING LAW

     113   

10.12 Submission To Jurisdiction; Waivers

     114   

10.13 Acknowledgements

     114   

10.14 Releases of Guarantees and Liens

     115   

10.15 Judgment Currency

     115   

10.16 Confidentiality

     116   

10.17 Termination

     116   

10.18 WAIVERS OF JURY TRIAL

     117   

10.19 USA Patriot Act

     117   



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments 1.1B    Mortgaged Property 1.1C    Mandatory Costs 1.1D   
Administrative Schedule 1.1E    Existing Letters of Credit 1.1F    Foreign
Currency Lenders 4.4    Consents, Authorizations, Filings and Notices 4.13   
ERISA Matters 4.15(a)    Subsidiaries 4.15(b)    Existing Capital Stock Options
4.19(a)    UCC Filing Jurisdictions 4.19(b)    Mortgage Filing Jurisdictions
7.2(d)    Existing Indebtedness 7.3(b)    Existing Liens 7.3(i)    Foreign
Subsidiary Real Property Liens 7.7(a)    Existing Investments 7.12    Existing
Negative Pledge Clauses 7.13    Existing Subsidiary Distribution Clauses
EXHIBITS: A    Form of Guarantee and Collateral Agreement B    Form of
Compliance Certificate C    Form of Closing Certificate D    Form of Mortgage E
   Form of Assignment and Assumption F    Form of U.S. Tax Compliance
Certificate G-1    Form of Increased Facility Activation Notice—Incremental Term
Loans G-2    Form of Increased Facility Activation Notice—Incremental Revolving
Commitments G-3    Form of New Lender Supplement H    Form of Borrowing Notice



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of July 31, 2012, among WOLVERINE
WORLD WIDE, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent,
J.P. MORGAN EUROPE LIMITED, as Foreign Currency Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agent, and FIFTH THIRD BANK and PNC BANK,
NATIONAL ASSOCIATION, as documentation agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1% and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurocurrency Loan with a one-month
Interest Period plus 1.0%. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or such Eurocurrency Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurocurrency Rate, respectively;
provided, however, that notwithstanding the rate calculated in accordance with
the foregoing, at no time shall ABR in respect of any Tranche B Term Loan be
less than 2.00% per annum.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Preferred Equity”: Capital Stock that is not Disqualified Capital
Stock.

“Acquisition”: as defined in Section 5.2.

“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of May 1,
2012, together with all exhibits, schedules and disclosure letters thereto,
among Collective, WBG Holdings and WBG-PSS Merger Sub Inc and solely for
purposes of Section 6.5, 6.8, 6.9 (other than 6.9(e)), 6.13, 6.14(a), 6.17 and
Article IX therein, the Borrower.

“Acquisition Agreement Representations”: the representations made by Collective
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower has (or an affiliate of the Borrower
has) the right to terminate its obligations, or to decline to consummate the
acquisition under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement.

“Acquisition Documentation”: collectively, (i) the Acquisition Agreement,
(ii) the Carveout Purchase Agreement, (iii) the Separation Agreement and
(iv) the Interim Agreement.

“Adjusted ECF Amount”: as defined in Section 2.12(c).

“Adjustment Date”: as defined in the Applicable Pricing Grid.



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Administrative Schedule”: Schedule 1.1D to this Agreement, which contains
administrative information in respect of (i) each Foreign Currency and each
Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Foreign
Currency Agent and any other agent identified on the cover page of this
Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

     ABR Loans     Eurocurrency Loans  

Revolving Loans and Swingline Loans

     1.25 %      2.25 % 

Tranche A Term Loans

     1.25 %      2.25 % 

Tranche B Term Loans

     2.75 %      3.75 % 

; provided that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Loans, Swingline Loans and
Tranche A Term Loans will be determined pursuant to the Applicable Pricing Grid;
provided further that on and after the first Adjustment Date occurring after the
completion of the fiscal quarter ending June 30, 2013, the Applicable Margin
with respect to Tranche B Term Loans will be determined pursuant to the
Applicable Pricing Grid; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.



--------------------------------------------------------------------------------

“Applicable Pricing Grid”: (a) with respect to Tranche A Term Loans, Revolving
Loans, Swingline Loans and the Commitment Fee Rate, the table set forth below:

 

Consolidated

Leverage

Ratio

   Tranche A Term Loans     Revolving Loans and
Swingline Loans     Commitment      ABR     Eurocurrency     ABR    
Eurocurrency     Fee Rate  

³ 4.00:1.00

     1.25 %      2.25 %      1.25 %      2.25 %      0.40 % 

³ 3.50:1.00 but < 4.00:1.00

     1.00 %      2.00 %      1.00 %      2.00 %      0.35 % 

³ 3.00:1.00 but < 3.50:1.00

     0.75 %      1.75 %      0.75 %      1.75 %      0.30 % 

³ 2.50:1.00 but < 3.00:1.00

     0.625 %      1.625 %      0.625 %      1.625 %      0.25 % 

< 2.50:1.00

     0.50 %      1.50 %      0.50 %      1.50 %      0.225 % 

(b) with respect to Tranche B Term Loans, the table set forth below:

 

Consolidated

Leverage

   Tranche B Term Loans  

Ratio

   ABR     Eurocurrency  

³ 3.25:1.00

     2.75 %      3.75 % 

< 3.25:1.00

     2.50 %      3.50 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Administrative Agent
pursuant to Section 6.1 and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Applicable Pricing Grid shall apply. Each determination of the Consolidated
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by any of clauses (a) through
(k) of Section 7.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,500,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Bridge Credit Agreement”: the Credit Agreement to be entered into by the
Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and the other agents and parties party thereto with respect
to any bridge loans to be made on the Closing Date.

“Bridge Loans”: (a) any bridge loans made under the Bridge Credit Agreement on
the Closing Date, (b) any extensions of the bridge loans made under the Bridge
Credit Agreement in the form of extended term loans and (c) any exchange notes
issued in accordance with the terms of the Bridge Credit Agreement in exchange
for the bridge loans made under the Bridge Credit Agreement or any extended term
loans under the Bridge Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close, provided, that (i) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Dollars, such day is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market and (ii) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Loans denominated in a Foreign Currency (x) such day is also a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market, (y) with respect to Loans denominated in Euros,
such day is also a TARGET Day (as determined by the Administrative Agent) and
(z) with respect to Loans denominated in a Foreign Currency other than Euros,
such day is also a day on which banks are open for dealings in such currency in
the city which is the principal financial center of the country of issuance of
the applicable currency.

“Calculation Date”: the last Business Day of each calendar quarter (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any Foreign Currency in accordance with rate-setting
convention for such currency) (i) each Borrowing Date with respect to any
Foreign Currency Loan or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) each Borrowing Date with
respect to any other Loan made hereunder shall also be a “Calculation Date” and
(c) the date of issuance, amendment, renewal or extension of a Letter of Credit
shall also be a Calculation Date.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that,
for the avoidance of doubt, the adoption or issuance of any accounting standards
after the Effective Date will not cause any rental obligation that was not or
would not have been a Capital Lease Obligation prior to such adoption or
issuance to be deemed a Capital Lease Obligation.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Carveout Purchase Agreement”: that certain Purchase Agreement, dated as of
May 1, 2012, by and between WBG Holdings and Open Water Ventures, LLC.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds for which substantially all
of their investments are in assets satisfying the requirements of clauses
(a) through (f) of this definition; or (h) money market funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $1,000,000,000.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.2 shall have been satisfied.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that the Collateral shall not include any Excluded Collateral.

“Collective”: Collective Brands, Inc., a Delaware corporation.

“Collective Credit Agreement”: the Second Amended and Restated Loan and Guaranty
Agreement, dated August 16, 2011, among Collective, the guarantors party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the other agents and parties party thereto.

“Commencement Date”: as defined in Section 8(c).

“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment, the
Tranche B Term Commitment and the Revolving Commitment of such Lender.

 

6



--------------------------------------------------------------------------------

“Commitment Fee Rate”: 0.40% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.

“Company Material Adverse Effect”: any change, event or occurrence that,
individually or in the aggregate with all other changes, events or occurrences,
has a material adverse effect on the business, financial condition, assets,
liabilities or results of operations of the PLG Business, taken as a whole;
provided, however, that none of the following, and no change, event or
occurrence arising out of or resulting from the following, shall constitute or
be taken into account in determining whether a “Company Material Adverse Effect”
has occurred or may, would or could occur:

(A) (1) changes, events or occurrences generally affecting the economy, credit,
financial or capital markets, or regulatory, legislative or political conditions
in the United States or other countries in which the PLG Business conducts
operations, including changes in interest and exchange rates, or (2) changes,
events or occurrences that are the result of factors generally affecting the
industries in which the PLG Business primarily operates or in which the products
or services of the PLG Business are primarily produced, distributed or sold;

(B) changes or prospective changes in GAAP, applicable regulatory accounting
standards or applicable Law or in the interpretation or enforcement thereof;

(C) any geopolitical conditions, act of terrorism or an outbreak or escalation
of hostilities or war (whether or not declared) or any epidemics, pandemics,
earthquakes, hurricanes, tornadoes or any other natural disasters (whether or
not caused by any Person or any force majeure event) or any other national or
international calamity or crisis;

(D) execution, announcement, pendency or performance of the Acquisition
Agreement or the consummation of the transactions contemplated by the
Acquisition Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
employees or regulators to the extent primarily related thereto;

(E) any litigation arising from allegations of breach of fiduciary duty or
violation of Law relating to the Acquisition Agreement for the transactions
contemplated by the Acquisition Agreement;

(F) any decline in the market price, or change in trading volume, of any capital
stock or debt securities of the Company (provided that the exception in this
clause (F) shall not prevent or otherwise affect a determination that any
change, event or occurrence underlying such decline has resulted in or
contributed to a Company Material Adverse Effect);

(G) any change in the credit ratings of the Company or any of its Subsidiaries
(provided that the exception in this clause (G) shall not prevent or otherwise
affect a determination that any change, event or occurrence underlying such
decline has resulted in or contributed to a Company Material Adverse Effect);

(H) any failure to meet any internal or public projections, forecasts or
estimates of revenue, earnings, cash flow or cash position (provided that the
exception in this clause (H) shall not prevent or otherwise affect a
determination that any change, event or occurrence underlying such failure has
resulted in or contributed to a Company Material Adverse Effect); and

 

7



--------------------------------------------------------------------------------

(I) any action taken by the Company or the Company’s Subsidiaries that is
required by the Acquisition Agreement or taken at the express written request of
Parent or Merger Sub (which request is made with the prior consent of the Lead
Arrangers, not to be unreasonably withheld or delayed) or with the express
written consent of the Lead Arrangers (not to be unreasonably withheld or
delayed) and Parent or Merger Sub, or the failure to take any action by the
Company or its Subsidiaries if that action is not permitted or is prohibited by
the Acquisition Agreement (for the avoidance of doubt, it being understood that
certain actions contemplated by the Company’s Long Range Plan are not permitted
to be taken pursuant to Section 6.1 of the Acquisition Agreement and no change,
event or occurrence arising out of or resulting from the failure of the Company
or any of its Subsidiaries to take such actions shall constitute or be taken
into account in determining whether a Company Material Adverse Effect has
occurred);

provided, however, that the changes set forth in clauses (A), (B) or (C) above
shall be taken into account in determining whether a “Company Material Adverse
Effect” has occurred to the extent (but only to such extent) such changes have a
materially disproportionate adverse impact on the PLG Business, taken as a
whole, relative to the other participants in the principal industries in which
the PLG Business conducts its businesses.

Capitalized terms used in the definition of “Company Material Adverse Effect”
but not otherwise defined herein shall have the meaning set forth in the
Acquisition Agreement.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June 2012 and furnished to certain Lenders.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash expenses or
losses (including (i) whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, non-cash losses
on sales of assets outside of the ordinary course of business and (ii) non-cash
expenses resulting from the grant of equity interests pursuant to any equity
plan or stock option plan or any other management or employee benefit plan or
agreement), (f) any extraordinary losses, (g) non-recurring restructuring
charges and other related non-recurring transition costs (i.e., incremental
costs related to the restructuring charges that do not qualify as restructuring
charges under FASB ASC Topic 120), provided that the amount of such cash charges
shall not exceed (i) $30,000,000 in the aggregate for any four consecutive
fiscal quarters or (ii) $75,000,000 in the aggregate over the term of this
Agreement, (h) non-recurring charges, provided that the amount of such charges
shall not exceed $10,000,000 in the aggregate for any four consecutive fiscal
quarters, (i) any expenses or charges (other than depreciation or amortization
expense) related to the Transactions, provided that such expenses or charges are
incurred within one year of the Closing Date and (j) any expenses or charges in
respect of any offering of Capital Stock of the Borrower or any of its
Restricted Subsidiaries, any Permitted Acquisition, acquisition, disposition,
recapitalization or incurrence of Indebtedness, in each case permitted under the
Credit Agreement (whether or not successful), provided that the amount of such
expenses or charges shall not exceed $15,000,000 in the aggregate for any four
consecutive fiscal quarters, and minus, (a) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary income or gains, (iii) any other
non-cash income (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business),
(iv) non-recurring income or gains, provided that the amount of such income or
gains shall not exceed $10,000,000 in the aggregate for any four consecutive
fiscal quarters and (v) income tax credits (to the extent not netted from income
tax expense) and (b) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income (provided that the foregoing shall not
apply to voluntary payments made in respect of underfundings in any Pension
Plans), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Secured
Leverage Ratio, such calculation shall be made (i) after giving effect to any
Material Acquisition and any Material Disposition during such Reference Period
and (ii) assuming that such Material Acquisition or Material Disposition
occurred at the beginning of such Reference Period; provided that any pro forma
calculation made by the Borrower either (i) based on Regulation S-X or (ii) as
calculated in good faith and set forth in an officer’s certificate of the
Borrower (and in the case of this clause (ii), based on audited financials of
the target company or other financials reasonably satisfactory to the
Administrative Agent) shall be acceptable. For the purposes of calculating
Consolidated EBITDA for any Reference Period that includes periods prior to the
Closing Date, Consolidated EBITDA of the Borrower and its Subsidiaries shall be
calculated after giving pro forma effect to the Transactions and assuming that
the Transactions occurred at the beginning of such Reference Period; provided
that such amounts shall also be subject to pro forma adjustment after giving
effect to any Material Acquisition (other than the Acquisition) and any Material
Disposition occurring prior to the end of the applicable Reference Period;
provided further that any such pro forma calculation made by the Borrower
(i) based on Regulation S-X or (ii) as calculated in good faith and set forth in
an officer’s certificate of the Borrower (and in the case of this clause (ii),
based on audited financials of the target company or other financials reasonably
satisfactory to the Administrative Agent) shall be acceptable.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

9



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day less (i) the aggregate amount of
domestic unrestricted cash and domestic Cash Equivalents of the Borrower and its
Domestic Subsidiaries in excess of $5,000,000 on such day and (ii) 75% of the
aggregate amount of unrestricted cash and Cash Equivalents of Non-Domestic
Subsidiaries in excess of $5,000,000 on such day (provided that in no event
shall the aggregate amount deducted pursuant to this clause (ii) on any day
exceed $225,000,000; provided further, that this clause (ii) shall apply to all
uses of the defined term “Consolidated Leverage Ratio” in this Agreement other
than the use of such term (x) in the definition of “Applicable Pricing Grid”,
(y) in the definition of “Excess Cash Flow” and (z) in Section 7.8) to
(b) Consolidated EBITDA for such period; provided that for the purposes of any
calculation of the Consolidated Leverage Ratio on a pro forma basis, the
proceeds of any Indebtedness being included in the Consolidated Total Debt
determination solely as a result of such pro forma calculation shall not be
included in determining the amount of unrestricted cash and Cash Equivalents as
of such day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar equity distributions
and (c) the undistributed earnings of any Restricted Subsidiary of the Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than any restriction permitted by
Section 7.13) applicable to such Restricted Subsidiary.

“Consolidated Secured Debt”: at any date, Consolidated Total Debt that is
secured by a Lien on the assets of the Borrower or any of its Restricted
Subsidiaries (it being understood that any Factoring Indebtedness and any
Receivables Transaction Attributed Indebtedness shall be considered Consolidated
Secured Debt).

“Consolidated Secured Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day less (i) the aggregate amount
of domestic unrestricted cash and domestic Cash Equivalents of the Borrower and
its Domestic Subsidiaries in excess of $5,000,000 on such day and (ii) 75% of
the aggregate amount of unrestricted cash and Cash Equivalents of Non-Domestic
Subsidiaries in excess of $5,000,000 on such day (provided that in no event
shall the aggregate amount deducted pursuant to this clause (ii) on any day
exceed $225,000,000; provided further, that this clause (ii) shall apply to all
uses of the defined term “Consolidated Secured Leverage Ratio” in this Agreement
other than the use of such term in Section 7.8) to (b) Consolidated EBITDA for
such period; provided that for the purposes of any calculation of the
Consolidated Secured Leverage Ratio on a pro forma basis, the proceeds of any
Indebtedness being included in the Consolidated Secured Debt determination
solely as a result of such pro forma calculation shall not be included in
determining the amount of unrestricted cash and Cash Equivalents as of such day.

“Consolidated Tangible Assets”: as of any date, the total tangible assets of the
Borrower and its Restricted Subsidiaries, calculated in accordance with GAAP on
a consolidated basis as of such date.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Assets”: as of any date, the total assets of the Borrower
and its Restricted Subsidiaries, calculated in accordance with GAAP on a
consolidated basis as of such date.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date (other
than (i) Indebtedness under clause (g) of the definition of Indebtedness and
(ii) Obligations in respect of undrawn Letters of Credit not to exceed
$10,000,000 in the aggregate at any time), determined on a consolidated basis in
accordance with GAAP.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Foreign Currency Agent, the
Issuing Lender, the Swingline Lender or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the
Senior Unsecured Debt Agreement and/or the Bridge Credit Agreement, as
applicable.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit, Swingline
Loans or Foreign Currency Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans and Foreign Currency Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction.

“Deposit Account Control Agreement”: a Deposit Account control agreement to be
executed by each institution maintaining a Deposit Account (other than an
Excluded Account) for the Borrower or any other Loan Party, in each case as
required by Section 6.10(e) or Section 6.12(b).

 

11



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration”: the fair market value (as determined by the
Borrower in good faith) of non-cash consideration received by the Borrower or a
Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.5(l) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer delivered on the date of consummation
of such Disposition, setting forth the basis of such valuation.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
that is not Disqualified Capital Stock and/or cash in lieu of fractional
shares), pursuant to a sinking fund obligation or otherwise (except as a result
of a change in control or asset sale so long as any right of the holders thereof
upon the occurrence of a change in control or asset sale event shall be subject
to the occurrence of the Termination Date), (b) is redeemable at the option of
the holder thereof (other than solely for Capital Stock that is not Disqualified
Capital Stock and/or cash in lieu of fractional shares), in whole or in part
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock , in each case, prior to the date that is ninety-one
(91) days after the Tranche B Term Maturity Date; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Disregarded Entity”: any entity treated as disregarded as an entity separate
from its owner under Treasury Regulations Section 301.7701-3.

“Documentation Agents”: the Documentations Agent identified on the cover page of
this Agreement.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“Domestic Unrestricted Subsidiary”: any Unrestricted Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States.

“Earnout Obligations”: those payment obligations of the Borrower and its
Restricted Subsidiaries to former owners of businesses which were acquired by
the Borrower or one of its Restricted Subsidiaries pursuant to an acquisition
which are in the nature of deferred purchase price to the extent such
obligations are required to be set forth with respect to such payment
obligations on a balance sheet of the Borrower or one of its Restricted
Subsidiaries prepared in accordance with GAAP; provided, that Earnout
Obligations shall not include any such obligations that are payable after the
Tranche B Term Maturity Date.

 

12



--------------------------------------------------------------------------------

“ECF Percentage”: 50%; provided, that with respect to any fiscal year, (a) the
ECF Percentage shall be reduced to 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is not greater than 3.75 to 1.0 (b) the ECF
Percentage shall be reduced to 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is not greater than 3.25 to 1.0.

“Effective Date”: as defined in Section 5.1.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which would reasonably be expected to result in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (k) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

“Euro”: the single currency of participating member states of the European
Union.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in the applicable currency for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period (or such other Business Day as
the Administrative Agent shall deem applicable with respect to any currency). In
the event that such rate does not appear on such page (or otherwise on such
screen), the “Eurocurrency Rate” shall be determined by reference to such other
comparable publicly available service for displaying rates for deposits for the
applicable currency as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in such currency at or about 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any currency) in the interbank market where its
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein. Notwithstanding the foregoing, (i) with respect to any Eurocurrency
Loan denominated in a Foreign Currency, the Eurocurrency Rate shall mean the
Eurocurrency Rate plus if applicable, as reasonably determined by the
Administrative Agent in accordance with Schedule 1.1C, the Mandatory Costs and
(ii) the Eurocurrency Rate applicable to any Tranche B Term Loan shall, in any
event, be at all times no less than 1.00 %.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower ending on or after
December 31, 2013, the excess, if any, of (a) the sum, without duplication, of
(i) Consolidated Net Income for such fiscal year, (ii) the amount of all
non-cash charges (including depreciation and amortization) deducted in arriving
at such Consolidated Net Income, (iii) decreases in Consolidated Working Capital
for such fiscal year, and (iv) the aggregate net amount of non-cash loss on the
Disposition of property by the Borrower and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) the amount of all non-cash gains
or credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrower and its Restricted Subsidiaries
in cash during such fiscal year on account of Capital Expenditures (excluding
the principal amount of Indebtedness used to finance such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred Amount
or the proceeds of an offering of Capital Stock), (iii) the aggregate amount of
all prepayments of Revolving Loans and Swingline Loans during such fiscal year
to the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans and Bridge Loans
during such fiscal year (excluding the principal amount of Indebtedness used to
finance such prepayments and any such prepayments financed with the proceeds of
an offering of Capital Stock), (iv) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) increases in
Consolidated Working Capital for such fiscal year, (vi) the aggregate net amount
of non-cash gain on the Disposition of property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vii) the aggregate consideration paid in cash during
such fiscal year in respect of Permitted Acquisitions (excluding the principal
amount of Indebtedness used to finance such Permitted Acquisition and any such
consideration financed with the proceeds of any Reinvestment Deferred Amount or
the proceeds of an offering of Capital Stock), (viii) the aggregate Investments
made in cash during such fiscal year in respect of joint ventures (excluding the
principal amount of Indebtedness used to finance such Investment and any
consideration financed with the proceeds of any Reinvestment Deferred Amount or
the proceeds of an offering of Capital Stock), provided that the aggregate
amount of any deduction pursuant to this clause (viii) shall not exceed
$10,000,000 in any fiscal year or $25,000,000 over the term of this Agreement
and (ix) the aggregate amount of Restricted Payments made pursuant to
Section 7.6(e) (excluding the principal amount of Indebtedness used to finance
such Restricted Payments and any such Restricted Payments financed with the
proceeds of an offering of Capital Stock).

 

14



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Exchange Act”: as defined in Section 8(k).

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., Local
Time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later (or such other Business Day as the
Administrative Agent shall deem applicable with respect to any currency);
provided, that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Account: a Deposit Account (i) which is used for the purpose of making
payroll and withholding tax payments related thereto and other employee wage and
benefit payments and accrued and unpaid employee compensation (including
salaries, wages, benefits and expense reimbursements), (ii) which is a
zero-balance account or (iii) which is a Petty Cash Account.

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement
(including, for the avoidance of doubt, any property or assets of any CFC
(whether held directly or indirectly) and any intercompany loans, Indebtedness
or receivables owed by any CFC or treated as owed by any CFC for U.S. federal
income tax purposes and including any assets of an Unrestricted Subsidiary or
any assets of or Capital Stock in any of an Unrestricted Subsidiary’s direct or
indirect subsidiaries). For the sake of clarity, no Excluded Collateral shall be
required to be pledged to secure any Obligations of any Group Member under any
Loan Document.

“Excluded Disclosure”: as defined in Section 5.2(d).

“Excluded Foreign Subsidiary”: any (i) CFC, (ii) Subsidiary that is owned
directly or indirectly by a CFC and (iii) Foreign Holding Company.

 

15



--------------------------------------------------------------------------------

“Excluded Securities Account”: a Securities Account with a balance of less than
$1,000,000.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income or overall gross income
(however denominated) and franchise Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes or similar
Taxes, or any alternative minimum tax, imposed on a Credit Party, (c) in the
case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (d) Taxes attributable to such Credit Party’s failure to
comply with Section 2.20(f), (e) any U.S. Federal withholding Taxes imposed
under FATCA, (f) any changes in the backup withholding rate and (g) all
penalties and interest with respect to any of the foregoing.

“Existing Credit Agreement”: the Credit Agreement, dated as of June 7, 2010,
among the Borrower, the foreign subsidiary borrowers party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Letters of Credit”: those letters of credit set forth on Schedule 1.1E
to this Agreement that are issued under the Existing Credit Agreement or under
the Collective Credit Agreement by JPMorgan Chase Bank, N.A.

“Facility”: each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B Term
Commitments and the Tranche B Term Loans made thereunder (the “Tranche B Term
Facility”), (c) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”) and (d) the Incremental Term Loans (the
“Incremental Term Facility”).

“Factoring Indebtedness”: at any time, the amount at such time of outstanding
receivables or similar obligations sold by Restricted Subsidiaries pursuant to
factoring agreements with a non-affiliated third party that would be
characterized as principal with respect to Indebtedness if such factoring
agreement were structured as a secured lending transaction rather than as a
purchase of receivables.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

16



--------------------------------------------------------------------------------

“Fee Payment Date”: (a) after the Closing Date, the third Business Day following
the last day of each March, June, September and December and (b) the last day of
the Revolving Commitment Period.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars, Swedish Kronor and Swiss Francs and any additional currencies
determined after the Closing Date by mutual agreement of the Borrower, the
Foreign Currency Lenders and the Administrative Agent; provided each such
currency is a lawful currency that is readily available, freely transferable and
not restricted, able to be converted into Dollars and available in the London
interbank deposit market.

“Foreign Currency Agent”: J.P. Morgan Europe Limited, as foreign currency agent
with respect to the Foreign Currency Loans, together with any of its successors.

“Foreign Currency Lenders”: the Fronting Lender and, with respect to any Foreign
Currency, such other Lenders as may be designated in writing by the Borrower as
Foreign Currency Lenders with respect to such Foreign Currency which agree in
writing to act as such in accordance with the terms hereof and are reasonably
acceptable to the Administrative Agent (which Foreign Currency Lenders, as of
the Closing Date, are listed on Schedule 1.1F), or any of their respective
affiliates, in each case in their capacities as the lenders of Foreign Currency
Loans pursuant to Section 2.4(b).

“Foreign Currency Loan Participants”: with respect to each Foreign Currency
Loan, the collective reference to all Revolving Lenders other than the Foreign
Currency Lenders with respect to such Foreign Currency Loan.

“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.

“Foreign Currency Participation Fee”: as defined in Section 2.8(d).

“Foreign Currency Participating Interest”: as defined in Section 2.10(a).

“Foreign Currency Sublimit”: $100,000,000.

“Foreign Holding Company”: any (i) Subsidiary all or substantially all of the
assets of which consist of the Capital Stock of one or more CFCs or all or
substantially all of the assets of which consist of intercompany loans,
indebtedness or receivables owed by any CFC, and (ii) Disregarded Entity all or
substantially all of the assets of which consist of the Capital Stock of one or
more Subsidiaries described in part (i) of this definition.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronted Foreign Currency Loans”: the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Revolving Percentage of the outstanding Foreign
Currency Loans).

“Fronting Lender”: JPMorgan Chase Bank, N.A.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof. In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Notwithstanding any other provisions of
this Agreement, the adoption or issuance of any accounting standards after the
Effective Date will not cause any rental obligation that was not or would not
have been a Capital Lease Obligation prior to such adoption or issuance to be
deemed a Capital Lease Obligation.

“Governmental Authority”: any nation or government (including any supra-national
bodies such as the European Union or the European Central Bank), any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its respective
Restricted Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

“Hong Kong Dollars”: the lawful currency of Hong Kong.

“Hostile Acquisition”: (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.

“Immaterial Subsidiary”: at any date, a Restricted Subsidiary of the Borrower
that is not a Material Subsidiary.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.25(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G-1 or G-2, as applicable.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Equivalent Debt”: as defined in Section 7.2(n).

“Incremental Revolving Commitments”: as defined in Section 2.25(a).

“Incremental Term Facility”: as defined in the definition of “Facility”.

 

19



--------------------------------------------------------------------------------

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: the Incremental Tranche A Term Loans and the
Incremental Tranche B Term Loans.

“Incremental Tranche A Term Facility”: the commitments (if any) of Lenders
(including New Lenders) to make Incremental Tranche A Term Loans in accordance
with Section 2.25(a) and the Incremental Tranche A Term Loans in respect
thereof.

“Incremental Tranche A Term Loans”: any term loans made pursuant to
Section 2.25(a) and designated in the applicable Increased Facility Activation
Notice as “Incremental Tranche A Term Loans”.

“Incremental Tranche B Term Facility”: the commitments (if any) of Lenders
(including New Lenders) to make Incremental Tranche B Term Loans in accordance
with Section 2.25(a) and the Incremental Tranche B Term Loans in respect
thereof.

“Incremental Tranche B Term Loans”: any term loans made pursuant to
Section 2.25(a) and designated in the applicable Increased Facility Activation
Notice as “Incremental Tranche B Term Loans”.

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Tranche A Term Loans and Tranche B Term
Loans, as applicable.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all Disqualified Capital Stock of such Person, (h) all Receivables Transaction
Attributed Indebtedness of such Person, (i) all Synthetic Lease Attributed
Indebtedness of such Person, (j) all Factoring Indebtedness of such Person,
(k) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (j) above, (l) all obligations of the
kind referred to in clauses (a) through (k) above secured by any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; provided that the amount of such Indebtedness will be the lesser of
the fair market value of such asset at the date of determination and the amount
of Indebtedness so secured, and (m) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., Local Time, on the date that is three Business Days prior
to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interim Agreement”: the Interim Agreement, dated as of May 1, 2012, by and
among WBG Holdings, WBG-PSS Merger Sub Inc., the Borrower, Golden Gate Capital
Opportunity Fund, L.P. and Blum Strategic Partners IV, L.P.

 

21



--------------------------------------------------------------------------------

“Investments”: as defined in Section 7.7.

“IP Assets”: as defined in the definition of “IP Reorganization”.

“IP Reorganization”: a reorganization of the Purchased Subsidiaries and their
assets such that (a) the ownership of certain Intellectual Property of the
Purchased Subsidiaries and related agreements, licenses and other similar assets
(such Intellectual Property and related assets, collectively, the “IP Assets”)
will be directly or indirectly transferred to (i) a CFC designated in writing by
the Borrower (“New CFC”), which is 100% owned by the Borrower and/or Wholly
Owned Domestic Subsidiaries that are Loan Parties (which may include Open Water
Ventures, LLC) (such entity, “U.S. Newco”), or (ii) New CFC Subsidiaries,
(b) the assets of the Purchased Subsidiaries (other than the IP Assets and
Capital Stock of certain Purchased Subsidiaries that are Non-Domestic
Subsidiaries) shall be owned by the Borrower or one of its Domestic Subsidiaries
and (c) 100% of the Capital Stock of WILP (or any Person owning 100% of the
Capital Stock of WILP) is acquired directly or indirectly by one or more New CFC
Entities.

“IP Reorganization Transactions”: a set of transactions entered into by the
Borrower and any of its Restricted Subsidiaries the purpose of which is to
effect the IP Reorganization and the payment of a dividend by New CFC to U.S.
Newco in the form of an intercompany note (the “New CFC Intercompany Note”). The
IP Reorganization Transactions are any or all of the following: (i) the
conversion of certain Domestic Subsidiaries to limited liability companies
(and/or the liquidation of such Subsidiaries or merger of such Subsidiaries into
any other Subsidiary that is a Domestic Subsidiary or any Loan Party), (ii) an
election to treat certain Non-Domestic Subsidiaries as disregarded entities for
U.S. federal income tax purposes; (iii) the transfer of the Capital Stock of one
or more of the Purchased Subsidiaries to one or more New CFC Entities; (iv) the
Disposition or distribution of the IP Assets and foreign assets of the Purchased
Subsidiaries to one or more New CFC Entities; (v) the Disposition, distribution
or transfer by merger of the Capital Stock and assets of the Purchased
Subsidiaries (other than the IP Assets and foreign assets of the Purchased
Subsidiaries and the Capital Stock of certain Purchased Subsidiaries that are
Non-Domestic Subsidiaries), including certain domestic tangible assets and/or
work force (and any related assets) of any of the Purchased Subsidiaries to the
Borrower or one of its Wholly Owned Domestic Subsidiaries, (vi) the declaration
of a dividend by New CFC to U.S. Newco in the form of the New CFC Intercompany
Note, (vii) the acquisition by one or more of the New CFC Entities of 100% of
the Capital Stock of WILP (or any Person owning 100% of the Capital Stock of
WILP), (viii) the issuance and repayment of the New CFC Intercompany Note with
reasonable and customary interest thereon and (ix) additional ancillary
transactions (including any direct or indirect intermediate transactions with
respect to any of the transactions set forth in clauses (i) through
(viii) above), so long as (A) no assets of the Borrower or any Subsidiary that
is not a Purchased Subsidiary (other than any Capital Stock or assets of WILP
and its Subsidiaries) are transferred or Disposed of in connection therewith and
(B) pending completion of the IP Reorganization, the assets of the Purchased
Subsidiaries are at all times held by Loan Parties, U.S. Newco and/or New CFC
Entities (other than (1) with respect to any IP Reorganization Transaction in
which, substantially simultaneously with such transaction, the IP Assets of the
Purchased Subsidiaries are held by Loan Parties, U.S. Newco or New CFC Entities
and (2) Dispositions permitted by Section 7.5(a), (b), (j) and (l)).

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Revolving
Lender approved by the Administrative Agent and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

 

22



--------------------------------------------------------------------------------

“Judgment Currency”: as defined in Section 10.15(a).

“Judgment Currency Conversion Date”: as defined in Section 10.15(a).

“L/C Commitment”: $50,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars and any additional currencies determined after the Closing Date by
mutual agreement of the Borrower, the Issuing Lender and the Administrative
Agent; provided each such currency is a lawful currency that is readily
available, freely transferable and not restricted, able to be converted into
Dollars and available in the London interbank deposit market.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, cash collateral or other similar
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or other security agreement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and the Subsidiary Guarantors.

“Local Time”: (a) with respect to Foreign Currency Loans and Letters of Credit
denominated in Euros or Pounds Sterling, local time in London, (b) with respect
to Foreign Currency Loans denominated in currencies other than Euros and Pounds
Sterling and Letters of Credit denominated in L/C Foreign Currencies other than
Euros and Pounds Sterling, local time in the Principal Financial Center for the
applicable currency and (b) with respect to any other Loans, local time in New
York City. For purposes of this definition, “Principal Financial Center” means,
in the case of any currency other than Dollars, the principal financial center
where such currency is cleared and settled, as determined by the Administrative
Agent.

 

23



--------------------------------------------------------------------------------

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Mandatory Costs”: the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1C.

“Material Acquisition”: as defined in the definition of “pro forma basis”.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other material Loan Documents or the rights or remedies, taken as a
whole, of the Administrative Agent or the Lenders hereunder or thereunder.

“Material Disposition”: as defined in the definition of “pro forma basis”.

“Material Subsidiary”: as of any date of determination, any Restricted
Subsidiary (a) whose total assets at the last day of the Reference Period ending
on the last day of the most recent fiscal period for which financials have been
delivered pursuant to Section 6.1(a) or (b) were equal to or greater than 5.0%
of the Consolidated Total Assets of the Borrower and its Subsidiaries at such
date or (b) whose revenues during such Reference Period were equal to or greater
than 5.0% of the consolidated revenues of the Borrower and its Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Subsidiaries that are
not Material Subsidiaries have, in the aggregate, (i) total assets at the last
day of the most recently ended Reference Period equal to or greater than 10.0%
of the Consolidated Total Assets of the Borrower and its Subsidiaries at such
date or (ii) revenues during such Reference Period equal to or greater than
10.0% of the consolidated revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Borrower
shall, no later than five Business Days subsequent to the date on which
financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Subsidiaries as “Material Subsidiaries” such that, following such
designation(s), Immaterial Subsidiaries have, in the aggregate (i) total assets
at the last day of such Reference Period of less than 10.0% of the Consolidated
Total Assets of the Borrower and its Subsidiaries at such date and (ii) total
revenues during such Reference Period of less than 10.0% of the consolidated
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: as defined in the definition of “Cash Equivalents”.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded or are otherwise reasonably acceptable to the
Administrative Agent).

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Borrower or any Restricted
Subsidiary in the form of cash, Cash Equivalents and marketable U.S. debt
securities (determined in accordance with GAAP) (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) (provided, that with respect to marketable U.S. debt
securities, such securities shall be included as Net Cash Proceeds only as and
when the proceeds thereof are received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
incurrence of Indebtedness by the Borrower or any Restricted Subsidiary, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New CFC”: as defined in the definition of “IP Reorganization”.

“New CFC Entities”: the collective reference to New CFC and the New CFC
Subsidiaries.

“New CFC Intercompany Note”: as defined in the definition of “IP Reorganization
Transaction”.

“New CFC Subsidiary”: any Wholly Owned Subsidiary of New CFC to whom IP Assets
are transferred; provided that neither WILP nor any of its Subsidiaries shall be
a New CFC Subsidiary unless IP Assets with a fair market value in excess of
$5,000,000 are transferred to WILP or any such Subsidiary, as applicable.

“New Lender”: as defined in Section 2.25(b).

“New Lender Supplement”: as defined in Section 2.25(b).

“Non-Domestic Subsidiary”: any Subsidiary of the Borrower that is not (a) a
Domestic Subsidiary or (b) a Domestic Unrestricted Subsidiary. For the avoidance
of doubt, the term “Non-Domestic Subsidiary” shall include each Foreign
Subsidiary.

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

25



--------------------------------------------------------------------------------

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overnight LIBO Rate”: with respect to any Loans or overdue amount in respect
thereof, (a) the rate of interest per annum at which overnight deposits in the
applicable currency, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market plus
(b) the Mandatory Cost.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
any any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: a Purchase (including pursuant to any merger with any
Person that was not a Subsidiary prior to such merger in which the Borrower or
any Restricted Subsidiary is the surviving party) by the Borrower or any
Restricted Subsidiary in a transaction that satisfies each of the following
requirements:

(a) such Purchase is not a Hostile Acquisition;

(b) both before and after giving effect to the consummation of such Purchase and
the Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects ((except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) on and as of the date of such Purchase, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) and no Default or
Event of Default exists or would be caused thereby;

 

26



--------------------------------------------------------------------------------

(c) if the aggregate amount of consideration paid or payable (including without
limitation all cash and stock payments and all Indebtedness of any acquired
Person assumed in connection with such Purchase and all Earnout Obligations
related to such Purchase, valued in accordance with GAAP) by the Borrower and
its Restricted Subsidiaries for such Purchase or series of related Purchases
exceeds $75,000,000, prior to the closing of any such Purchase, the Borrower
shall provide such pro forma financial statements and certificates and copies of
such documents being executed or delivered in connection with such Purchase as
may be requested by the Administrative Agent; and

(d) if such Purchase is an acquisition of Capital Stock, such Purchase will not
result in any violation of Regulation U.

“Permitted Encumbrances”:

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 6.3;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.3;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h);

(f) leases, subleases, licenses and sublicenses granted to others, easements,
zoning restrictions, rights-of-way and similar encumbrances that do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(g) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(h) banker’s liens, rights of set-off or similar rights, in each case, arising
by contract or operation of law;

(i) other Liens incidental to the normal conduct of the business of the Borrower
or any Restricted Subsidiary or the ownership of their respective properties
which are not incurred in connection with the incurrence or maintenance of
Indebtedness and which do not in the aggregate materially impair the use of any
property subject thereto in the operation of the business of the Borrower or any
Restricted Subsidiary, or materially detract from the value of such property;
and

 

27



--------------------------------------------------------------------------------

(j) statutory or customary contractual Liens in favor of landlords relating to
real property leases of the Borrower or any Restricted Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders”: (a) the Section 16 Officers of the Borrower from time to
time and (b) any group which includes and is under the general direction of any
of such Section 16 Officers.

“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premium)
thereon, any committed or undrawn amounts and underwriting discounts, fees,
commissions and expenses, associated with such Permitted Refinancing
Indebtedness), (b) (i) such Permitted Refinancing Indebtedness has a final
maturity date equal to or later than the earlier of (x) the final maturity date
of the Indebtedness being Refinanced and (y) 91 days after the Tranche B Term
Maturity Date (it being understood that, in each case, any provision requiring
an offer to purchase such Indebtedness as a result of a change of control or
asset sale shall not violate the foregoing restriction) and (ii) such Permitted
Refinancing Indebtedness has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is by its terms
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted Refinancing Indebtedness as of the date of
incurrence of such Permitted Refinancing Indebtedness shall have obligors or
contingent obligors that were not as of such date obligors or contingent
obligors (or that would not have been required to become obligors or contingent
obligors) in respect of the Indebtedness being Refinanced (it being understood
that the terms of any such Permitted Refinancing Indebtedness shall not, as of
the date of the incurrence thereof, require any new obligors or contingent
obligations that were not as of such date obligors or required to become
obligors or contingent obligors under the Indebtedness being Refinanced) and
(e) if the Indebtedness being Refinanced is (or would have been required to be)
secured by the Collateral, such Permitted Refinancing Indebtedness may be
secured by such Collateral on terms not materially less favorable, taken as a
whole, to the Secured Parties than the Indebtedness being Refinanced; provided
that with respect to any Indebtedness secured by a Lien on the Collateral, any
Liens securing such Permitted Refinancing Indebtedness shall, to the extent the
Indebtedness being Refinanced was subject to an intercreditor agreement with
respect to the Obligations hereunder, be subject to an intercreditor agreement
that is not materially less favorable, taken as a whole, to the Credit Parties
than the intercreditor agreement outstanding in respect of the Indebtedness
being Refinanced.

“Permitted Unsecured Debt”: any unsecured notes or bonds or other unsecured debt
securities issued (including pursuant to an exchange offer) by the Borrower and
designated by the Borrower as Permitted Unsecured Debt hereunder; provided that
(a) any such Indebtedness shall have a final maturity date at least 91 days
after the Tranche B Term Maturity Date, (b) any such Indebtedness shall not have
any scheduled amortization payments, mandatory redemptions or sinking fund
obligations or mandatory prepayments (including cash flow sweeps) prior to the
date that is 91 days after the Tranche B Term Maturity Date (other than
customary offers to purchase upon a change of control, asset sale or event of
loss, customary acceleration rights after an event of default and payments in
respect of paid-in-kind interest previously accreted to principal as necessary
to avoid having the underlying debt obligation treated as an applicable
high-yield discount obligation under Sections 163(e)(5) and 163(i) of the Code,
or any successor provision thereto), (c) such Indebtedness shall not have any
financial maintenance covenants, (d) any such Indebtedness shall not have a
definition of “Change of Control” or “Change in Control” (or any other defined
term having a similar purpose) that is materially more restrictive than the
definition of Change of Control set forth herein and (e) any such Indebtedness
shall not be subject to any guarantee by any Group Member (other than a Loan
Party).

 

28



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Petty Cash Account”: a Deposit Account which has a balance of less than
$1,000,000.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Pounds Sterling”: the lawful currency of the United Kingdom.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“pro forma basis”: in connection with any transaction for which a determination
on a pro forma basis for any period of four consecutive fiscal quarters (each, a
“Reference Period”) is required to be made hereunder, “pro forma basis” shall
mean that such determination shall be made (i) after giving effect to any
Material Acquisition and any Material Disposition during such Reference Period
and (ii) assuming that such Material Acquisition or Material Disposition
occurred at the beginning of such Reference Period; provided that any pro forma
calculation made by the Borrower either (i) based on Regulation S-X or (ii) as
calculated in good faith and set forth in an officer’s certificate of the
Borrower (and in the case of this clause (ii), based on audited financials of
the target company or other financials reasonably satisfactory to the
Administrative Agent) shall be acceptable. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $5,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (a) comprises all or substantially all of an operating unit of
a business or constitutes all or substantially all of the common stock of a
Person and (b) that yields gross proceeds to the Borrower or any of its
Restricted Subsidiaries in excess of $5,000,000.

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

 

29



--------------------------------------------------------------------------------

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Purchase”: any transaction, or any series of related transactions, consummated
on or after the date of this Agreement, by which the Borrower or any of its
Restricted Subsidiaries (i) acquires all or substantially all of the assets of
any firm, corporation or limited liability company, or business unit or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the Capital Stock of a Person.

“Purchased Subsidiaries”: the Subsidiaries of the Borrower purchased pursuant to
the Carveout Purchase Agreement.

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Borrower or any Restricted Subsidiary pursuant
to which the Borrower or any Restricted Subsidiary may sell, convey or otherwise
transfer to a newly-formed Restricted Subsidiary or other special-purpose
entity, or any other Person, any accounts or notes receivable and rights related
thereto, provided that (i) all of the terms and conditions of such transaction
or series of transactions, including without limitation the amount and type of
any recourse to the Borrower or any Restricted Subsidiary with respect to the
assets transferred, are acceptable to the Administrative Agent and the Required
Lenders, and (ii) the aggregate Receivables Transaction Attributed Indebtedness
incurred in all such transactions outstanding at any time does not exceed
$100,000,000.

“Receivables Transaction Attributed Indebtedness”: the amount of obligations
outstanding under the legal documents entered into as part of any Qualified
Receivables Transaction on any date of determination that would be characterized
as principal if such Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Period”: as defined in the definition of “pro forma basis”.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.

 

30



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: as defined in Section 2.26(a).

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans, Letters of Credit
and Foreign Currency Loans in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $200,000,000.

 

31



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding
(including such Lender’s Revolving Percentage of the Dollar Equivalent of L/C
Obligations outstanding in a currency other than Dollars), (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding and (d) such Lender’s Revolving Percentage of the Dollar Equivalent
of the aggregate principal amount of Foreign Currency Loans then outstanding.

“Revolving Facility”: as defined in the definition of “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.25 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

“Revolving Termination Date”: the date that is the five-year anniversary of the
Closing Date.

“S&P”: as defined in the definition of “Cash Equivalents”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 16 Officer”: has the meaning assigned to the term “officer” as defined
in Rule 16a-1(f) under the Exchange Act.

“Securities Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction.

“Securities Account Control Agreement”: a Securities Account control agreement
to be executed by each institution maintaining a Securities Account (other than
an Excluded Securities Account) for the Borrower or any other Loan Party, in
each case as required by Section 6.10(f) or Section 6.12(b).

 

32



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Senior Unsecured Debt”: the unsecured notes or other Indebtedness of the
Borrower to be issued on the Closing Date pursuant to the Senior Unsecured Debt
Agreement (or, if no Senior Unsecured Debt is issued on the Closing Date, the
unsecured Indebtedness of the Borrower issued pursuant to the Senior Unsecured
Debt Agreement the proceeds of which are used to repay the Bridge Loans);
provided that any Senior Unsecured Debt shall be Permitted Unsecured Debt.

“Senior Unsecured Debt Agreement”: the Indenture or other agreement to be
entered into by the Borrower and, to the extent applicable, certain of its
Restricted Subsidiaries in connection with the issuance of the Senior Unsecured
Debt, together with all instruments and other agreements entered into by the
Borrower and/or such Restricted Subsidiaries in connection therewith.

“Separation Agreement”: the Separation Agreement, dated as of May 1, 2012, by
and between the Borrower and WBG Holdings.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured; provided that the amount of any contingent or
disputed liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability at such time.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or affiliate
thereof, which has been designated by such Lender and the Borrower, by notice to
the Administrative Agent not later than 90 days after the execution and delivery
by the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.

“Specified Change of Control”: a “Change of Control” or “Change in Control” as
defined in the Senior Unsecured Debt Agreement and/or the Bridge Credit
Agreement, as applicable.

 

33



--------------------------------------------------------------------------------

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates
entered into by the Borrower or any Subsidiary Guarantor and any Person that is
a Lender or an affiliate of a Lender at the time such Swap Agreement is entered
into.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the relevant Lender is subject with respect to the Eurocurrency
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Restricted Subsidiary of the Borrower other than
any Excluded Foreign Subsidiary and any Immaterial Subsidiary; provided that any
applicable Subsidiary Guarantor shall cease to be a Subsidiary Guarantor upon
release from its Guarantee Obligation in respect of the Obligations pursuant to
the terms hereof or any Security Document; provided further that any Restricted
Subsidiary not required to become a Subsidiary Guarantor pursuant to the terms
of this Agreement that elects by written notice to the Administrative Agent to
become a party to a Loan Document as a guarantor of the Obligations shall be a
Subsidiary Guarantor.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Restricted Subsidiaries shall be a “Swap Agreement”.

“Swedish Kronor”: the lawful currency of Sweden.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $35,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

 

34



--------------------------------------------------------------------------------

“Swingline Lender”: JPMorgan Chase Bank, N.A. in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Swiss Francs”: the lawful currency of Switzerland.

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

“Synthetic Lease Attributed Indebtedness”: with respect to any Person, on any
date, in respect of any so-called synthetic, off-balance sheet or tax retention
lease considered borrowed money indebtedness for United States federal income
tax purposes, but is classified as an operating lease in accordance with GAAP,
the capitalized amount of the remaining lease payments under the relevant lease
or agreement that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.

“Target”: Collective’s “Performance + Lifestyle Group” business.

“Target Acquisition Documentation”: collectively, (i) the Acquisition
Documentation and (ii) the Tax Sharing Agreement and the Transition Services
Agreement, in each case as contemplated by the Acquisition Agreement.

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Lenders”: the collective reference to the Tranche A Term Lenders, the
Tranche B Term Lenders and the Incremental Term Lenders.

“Term Loans”: the collective reference to the Tranche A Term Loans, the Tranche
B Term Loans and the Incremental Term Loans.

“Termination Date”: as defined in Section 10.14(c).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

35



--------------------------------------------------------------------------------

“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Tranche A Term Commitment”
opposite such Lender’s name on Schedule 1.1A. The original aggregate amount of
the Tranche A Term Commitments is $550,000,000.

“Tranche A Term Facility”: as defined in the definition of “Facility”.

“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
aggregate Tranche A Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche A
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding).

“Tranche A Term Maturity Date”: the date that is the five-year anniversary of
the Closing Date.

“Tranche B Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche B Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A. The original aggregate amount of
the Tranche B Term Commitments is $350,000,000.

“Tranche B Term Facility”: as defined in the definition of “Facility”.

“Tranche B Term Lender”: each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.

“Tranche B Term Loan”: as defined in Section 2.1.

“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).

“Tranche B Term Maturity Date”: the date that is the seven-year anniversary of
the Closing Date.

“Transactions”: collectively, (i) the consummation of the Acquisition, (ii) the
execution and delivery of into the Credit Agreement and the Loans to be made
thereunder and the use of proceeds thereof, (iii) the execution and delivery of
the Bridge Credit Agreement and/or the Senior Unsecured Debt Agreement, as
applicable, and the Bridge Loans to be made thereunder and/or the Senior
Unsecured Debt to be issued thereunder, as applicable, and the use of proceeds
thereof and (iv) the payment of fees and expenses in connection with the
foregoing.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

36



--------------------------------------------------------------------------------

“United States”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.14 and any Subsidiary of any such
Unrestricted Subsidiary.

“U.S. Newco”: as defined in the definition of “IP Reorganization”.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(ii)(B).

“WBG Holdings”: WBG-PSS Holdings, LLC.

“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the Borrower.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“WILP”: Wolverine International LP, a Cayman Islands limited partnership.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Interpretive Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member or any Unrestricted Subsidiary not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

 

37



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, (i) solely with
respect to the Purchased Subsidiaries and only to the extent permitted by the
Acquisition Agreement (as in effect on the Effective Date without giving effect
to any consent or amendment thereof that is materially adverse to the interests
of the Lenders), the Borrower may amend the contents of Schedules 1.1B, 1.1E,
4.15(a), 4.15(b), 4.19(a), 4.19(b), 7.2(d), 7.3(b), 7.3(i), 7.7(a), 7.12 or 7.13
on or prior to the Closing Date and (ii) solely with respect to any changes
relating to the Borrower and any Restricted Subsidiaries (other than Purchased
Subsidiaries) and only to the extent permitted by the Existing Credit Agreement
(as in effect on the Effective Date without giving effect to an consent or
amendment thereof), the Borrower may amend the contents of Schedules 1.1B, 1.1E,
4.15(a), 4.15(b), 4.19(a), 4.19(b), 7.2(d), 7.3(b), 7.3(i) or 7.7(a) on or prior
to the Closing Date, in each case by delivering an updated version of the
applicable schedule to the Administrative Agent on or prior to the Closing Date,
which updated version shall replace the version of such Schedule delivered on
the Effective Date without any requirement for any amendment or any consent by
the Administrative Agent, any Lender or any other Credit Party; provided that in
no event shall (v) Indebtedness with an aggregate outstanding principal amount
in excess of $10,000,000 be added to Schedule 7.2(d), (w) Liens (1) securing
Indebtedness with an aggregate outstanding principal amount in excess of
$10,000,000 or (2) for which the aggregate fair market value (determined as of
the Closing Date) of the assets subject thereto is in excess of $10,000,000 be
added to Schedule 7.3(b), (x) Investments in excess of $10,000,000 (valued at
cost) be added to Schedule 7.7(a), (y) assets with an aggregate fair market
value in excess of $10,000,000 be subject to negative pledge clauses added to
Schedule 7.12 or (z) assets with an aggregate fair market value in excess of
$10,000,000 be subject to restrictions on subsidiary distributions added to
Schedule 7.13. For the avoidance of doubt, such Schedules may not be amended
pursuant to this Section 1.2(c) after the Closing Date.

(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a term loan (a “Tranche A Term
Loan”) in Dollars to the Borrower on the Closing Date in an amount not to exceed
the amount of the Tranche A Term Commitment of such Lender and (b) each Tranche
B Term Lender severally agrees to make a term loan (a “Tranche B Term Loan”) in
Dollars to the Borrower on the Closing Date in an amount not to exceed the
amount of the Tranche B Term Commitment of such Lender. The Term Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2
and 2.13.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the anticipated Closing Date), substantially in the form of Exhibit H,
requesting that the Term Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds in Dollars equal to the Term Loan or Term Loans to
be made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

38



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans. (a) The Tranche A Term Loan of each Tranche A
Lender shall mature in consecutive quarterly installments, each of which shall
be in an amount in Dollars equal to such Lender’s Tranche A Term Percentage
multiplied by the percentage set forth below of the original principal amount of
the Tranche A Term Loans; provided that each installment set forth hereunder
shall be reduced by the application of any prepayments of the Tranche A Term
Loans as provided in Sections 2.11 and 2.12 hereof; provided further that the
outstanding balance of the Tranche A Term Loans shall be paid on the Tranche A
Term Maturity Date:

 

Date

   Percentage of the original principal
amount of the Tranche A Term
Loans to be repaid  

December 31, 2012

     1.25 % 

March 31, 2013

     1.25 % 

June 30, 2013

     1.25 % 

September 30, 2013

     1.25 % 

December 31, 2013

     1.875 % 

March 31, 2014

     1.875 % 

June 30, 2014

     1.875 % 

September 30, 2014

     1.875 % 

December 31, 2014

     2.50 % 

March 31, 2015

     2.50 % 

June 30, 2015

     2.50 % 

September 30, 2015

     2.50 % 

December 31, 2015

     3.125 % 

March 31, 2016

     3.125 % 

June 30, 2016

     3.125 % 

September 30, 2016

     3.125 % 

December 31, 2016

     5.00 % 

March 31, 2017

     5.00 % 

June 30, 2017

     5.00 % 

(b) The Tranche B Term Loan of each Tranche B Lender shall mature in consecutive
quarterly installments, commencing on the last day of the first fiscal quarter
ended after the Closing Date, each of which shall be in an amount in Dollars
equal to such Lender’s Tranche B Term Percentage multiplied by an amount equal
to 0.25% of the original amount of the Tranche B Term Loan Facility; provided
that each installment shall be reduced by the application of any prepayments to
the Tranche B Term Loans as provided in Sections 2.11 and 2.12 hereof. The
Borrower shall repay the outstanding balance of the Tranche B Term Loans on the
Tranche B Maturity Date.

(c) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that each installment with respect to
any tranche of Incremental Term Loans shall be reduced by the application of any
prepayments to such tranche of Incremental Term Loans as provided in Sections
2.11 and 2.12 hereof.

 

39



--------------------------------------------------------------------------------

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) in Dollars to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding, (ii) the aggregate principal amount of the
Swingline Loans then outstanding and (iii) the aggregate principal amount of the
Revolving Loans (including the Dollar Equivalent of Foreign Currency Loans) then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. Revolving
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13.

(b) Subject to the terms and conditions hereof, each Foreign Currency Lender
agrees, with respect to any Foreign Currency Loan in a Foreign Currency for
which it is designated a Foreign Currency Lender, to make Foreign Currency Loans
to the Borrower from time to time during the Revolving Commitment Period;
provided that (i) after giving effect to the requested Foreign Currency Loan,
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans outstanding at such time does not exceed the Foreign Currency Sublimit,
(ii) after giving effect to the requested Foreign Currency Loan, such Lender’s
Revolving Percentage of the sum of (x) the L/C Obligations then outstanding,
(y) the aggregate principal amount of the Swingline Loans then outstanding and
(z) the aggregate principal amount of the Revolving Loans (including the Dollar
Equivalent of Foreign Currency Loans) then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment and (iii) the Total Revolving
Extensions of Credit outstanding at such time (including the Dollar Equivalent
of any Revolving Extensions of Credit outstanding in currencies other than
Dollars) does not exceed the Total Revolving Commitments. The Foreign Currency
Loans shall be Eurocurrency Loans.

(c) The Borrower shall repay all outstanding Revolving Loans and Foreign
Currency Loans on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. (a) The Borrower may borrow under
the Revolving Commitments in Dollars during the Revolving Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice, substantially in the form of Exhibit H (which notice must be
received by the Administrative Agent prior to 1:00 P.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans under the Revolving Facility to finance payments required by
Section 3.5 may be given not later than 10:00 A.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor; provided further
that the sum of (x) the Revolving Loans made on the Closing Date (including the
Dollar Equivalent of any Foreign Currency Loans made on the Closing Date) and
(y) the L/C Exposure outstanding on the Closing Date (including the Dollar
Equivalent of any L/C Exposure outstanding on the Closing Date in a currency
other than Dollars) shall not exceed $75,000,000). Each borrowing under the
Revolving Commitments in Dollars shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 1:00 P.M., New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(b) The Borrower may borrow under the Revolving Commitments in any Foreign
Currency during the Revolving Commitment Period on any Business Day; provided
that the Borrower shall give the Foreign Currency Agent irrevocable notice
(which notice must be received by the Foreign Currency Agent prior to 3:00 P.M.,
Local Time, four Business Days prior to the requested Borrowing Date),
specifying (i) the amount of Foreign Currency Loans to be borrowed, (ii) the
Foreign Currency in which such Foreign Currency Loans will be denominated,
(iii) the requested Borrowing Date, (iv) the length of the initial Interest
Period therefor and (v) the applicable account of the Borrower to which such
funds will be credited or disbursed; provided further that the sum of (x) the
Revolving Loans made on the Closing Date (including the Dollar Equivalent of any
Foreign Currency Loans made on the Closing Date) and (y) the L/C Exposure
outstanding on the Closing Date (including the Dollar Equivalent of any L/C
Exposure outstanding on the Closing Date in a currency other than Dollars) shall
not exceed $75,000,000. Upon receipt of any such notice from the Borrower, the
Foreign Currency Agent shall promptly notify each Foreign Currency Lender
thereof. Each borrowing of Foreign Currency Loans in a particular Foreign
Currency shall be in a minimum amount as set forth on the Administrative
Schedule. With respect to any borrowing of Foreign Currency Loans, the Foreign
Currency Loan of each applicable Foreign Currency Lender (other than the
Fronting Lender) shall be in an amount equal to its Revolving Percentage of the
applicable borrowing and the Foreign Currency Loan of the Fronting Lender shall
be in an amount equal to the aggregate amount of such borrowing less the amount
of the Foreign Currency Loans being made by other Foreign Currency Lenders and
comprising part of such borrowing. On each Borrowing Date, each applicable
Foreign Currency Lender will make the amount of its share of such borrowing
available to the Foreign Currency Agent at the applicable office specified on
the Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant Foreign Currency, in the relevant Foreign Currency in
funds immediately available. Such borrowing will then be made available to the
Borrower, in like funds as received by the Foreign Currency Agent, by the
Foreign Currency Agent crediting or disbursing the aggregate of the amounts made
available to the Foreign Currency Agent by the Foreign Currency Lenders to the
account set forth by the Borrower in the applicable borrowing notice.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof,
(i) the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) in Dollars to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

 

41



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”), outstanding on the date of such notice, to repay
the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

 

42



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Commitment Fees, Ticking Fees, Fees with respect to Foreign Currency Loans,
etc. (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Closing Date.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (i) a ticking fee for the period from and including July 16, 2012 to
the Closing Date, computed at 0.40% per annum on the aggregate amount of the
Tranche A Term Commitment and Revolving Commitment of such Lender during the
period for which payment is made, (ii) a ticking fee for the period from
July 16, 2012 to (and including) October 15, 2012 (or, if earlier, to the
Closing Date), computed at a rate per annum equal to 50% of the Applicable
Margin in respect of Tranche B Term Loans that are Eurocurrency Loans on the
amount of the Tranche B Term Commitment of such Lender during the period for
which payment is made and (iii) if the Closing Date has not occurred on or prior
to October 16, 2012, a ticking fee for the period from October 16, 2012 to the
Closing Date, computed at a rate per annum equal to 100% of the Applicable
Margin in respect of Tranche B Term Loans that are Eurocurrency Loans plus 1.00%
on the amount of the Tranche B Term Commitment of such Lender during the period
for which such payment is made, payable, in each case, on the earlier of the
Closing Date and termination or expiration of the Commitments. The ticking fees
shall, in each case, be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c) The Borrower agrees to pay to the Foreign Currency Agent, for the account of
the Fronting Lender, at the applicable office of the Foreign Currency Agent set
forth on the Administrative Schedule, a fronting fee with respect to each
Fronted Foreign Currency Loan for the period from and including the Borrowing
Date of such Foreign Currency Loan to but excluding the date of repayment
thereof computed at a rate of 0.125% per annum on the average daily principal
amount of such Fronted Foreign Currency Loan outstanding during the period for
which such fee is calculated. Such Fronting Fee shall be payable quarterly in
arrears on each Fee Payment Date to occur after the making of such Foreign
Currency Loan and on the Revolving Termination Date.

 

43



--------------------------------------------------------------------------------

(d) With respect to any Foreign Currency Loan, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Foreign Currency Loan
Participants, a participation fee (the “Foreign Currency Participation Fee”) for
the period from and including the borrowing date of such Foreign Currency Loan
to but excluding the date of repayment thereof, computed at a rate per annum
equal to the Applicable Margin in respect of Eurocurrency Loans that are
Revolving Loans from time to time in effect on the average aggregate daily
principal amount of such Fronted Foreign Currency Loan outstanding during the
period for which such fee is calculated, which fee shall be paid in Dollars
based on the Dollar Equivalent thereof. Such fee shall, with respect to each
Foreign Currency Loan, be payable in arrears on each Interest Payment Date to
occur after the making of such Foreign Currency Loan and on the Revolving
Termination Date.

(e) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect. Any notice of termination given by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or capital raising, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

2.10 Foreign Currency Participations; Conversion of Foreign Currency Loans
(a) With respect to each Foreign Currency Loan in any Foreign Currency, the
Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Fronting Lender, on the terms and
conditions hereinafter stated, for such Foreign Currency Loan Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign Currency in which such Lender is a Foreign Currency Loan Participant, an
undivided interest (a “Foreign Currency Participating Interest”), in an amount
equal to such Foreign Currency Loan Participant’s Revolving Percentage of the
outstanding principal amount of such Foreign Currency Loan (it being understood
that such calculation shall be made in respect of the outstanding principal
amount of such Foreign Currency Loan, and not the portion thereof constituting a
Fronted Foreign Currency Loan), in the Fronting Lender’s obligations and rights
under such Fronted Foreign Currency Loan made hereunder. Each Revolving Lender
that is a Foreign Currency Loan Participant with respect to any Foreign Currency
unconditionally and irrevocably agrees with the Fronting Lender that, solely
upon the occurrence of an event set forth in Section 2.10(d)(i) or (ii), such
Revolving Lender shall pay to the Fronting Lender upon demand an amount equal to
(i) in the case of an event set forth in Section 2.10(d)(i) with respect to a
Foreign Currency Loan for which such Revolving Lender is a Foreign Currency Loan
Participant, the Dollar Equivalent of such Foreign Currency Loan Participant’s
Revolving Percentage of the amount of such payment which is not so paid as
required under this Agreement and (ii) in the case of an event set forth in
Section 2.10(d)(ii), the Dollar Equivalent of such Revolving Lender’s Revolving
Percentage of the Foreign Currency Loans then outstanding in any Foreign
Currency in which such Revolving Lender is a Foreign Currency Loan Participant.

 

44



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to the Fronting Lender pursuant to Section 2.10(a) or Section 2.10(d) is not
made available to the Fronting Lender when due, such Foreign Currency Loan
Participant shall pay to the Fronting Lender, on demand, such amount with
interest thereon at a rate equal to the greater of the daily average Overnight
LIBO Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Foreign Currency Loan Participant makes such amount immediately available to the
Fronting Lender. If such amount is not made available to the Fronting Lender by
such Foreign Currency Loan Participant within three Business Days of such due
date, the Fronting Lender shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans under
the Revolving Facility, on demand. A certificate of the Fronting Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this Section shall be conclusive absent manifest error.

(c) Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.10(a) in respect of any Fronted Foreign Currency
Loan, the Fronting Lender receives any payment related to such Foreign Currency
Loan (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Fronting Lender or the Administrative Agent,
on behalf of the Fronting Lender), or any payment of interest on account
thereof, the Fronting Lender will, within three Business Days after receipt
thereof, distribute to such Foreign Currency Loan Participant its pro rata share
thereof (and hereby directs the Administrative Agent to remit such pro rata
share to such Foreign Currency Loan Participant out of any such payment received
by the Administrative Agent for the account of the Fronting Lender (it being
understood that any such payment shall be made in Dollars and the Fronting
Lender or Adminstrative Agent, as applicable, shall convert any such amounts
received by it in a currency other than Dollars into the Dollar Equivalent
thereof for purposes of such payment)); provided, however, that in the event
that any such payment received by the Fronting Lender shall be required to be
returned by the Fronting Lender, such Foreign Currency Loan Participant shall,
within three Business Days, return to the Fronting Lender the portion thereof
previously distributed by the Fronting Lender to it. If any amount required to
be paid under this paragraph is paid within three Business Days after such
payment is due, the Foreign Currency Loan Participant or Fronting Lender, as the
case may be, which owes such amount shall pay to the Fronting Lender or Foreign
Currency Loan Participant, as the case may be, to which such amount is owed, on
demand, such amount with interest thereon at a rate equal to the greater of the
daily average Overnight LIBO Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Foreign Currency Loan Participant or the Fronting Lender,
as the case may be, makes such amount immediately available to the Fronting
Lender or Foreign Currency Loan Participant, as the case may be. If such amount
is not made available to the Fronting Lender or Foreign Currency Loan
Participant, as the case may be, by such Foreign Currency Loan Participant or
Fronting Lender, as the case may be, within three Business Days of such due
date, the Fronting Lender or Foreign Currency Participant, as the case may be,
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Eurocurrency Loans under the Revolving Facility, on
demand.

 

45



--------------------------------------------------------------------------------

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due on a scheduled payment date, on such Business
Day (with respect to principal) and within five Business Days after such date
(with respect to interest) and (y) with respect to a payment due on any other
date, within five Business Days after the Borrower receives notice of such due
date from the Administrative Agent or Required Lenders, and, in either case, the
Fronting Lender shall deliver to the Administrative Agent and the Borrower a
request that the provisions of this Section 2.10(d) take effect with respect to
such Foreign Currency Loan or (ii) the Commitments shall be terminated or the
Loans accelerated pursuant to Section 8, then (unless such request is revoked by
the applicable Fronting Lender) (x) the obligations of the Borrower in respect
of the principal of and interest on such Fronted Foreign Currency Loan shall
without further action be converted into obligations denominated in Dollars
based upon the Exchange Rate in effect for the day on which such conversion
occurs, as determined by the Administrative Agent in accordance with the terms
hereof, (y) such converted obligations will bear interest at the rate applicable
to overdue Eurocurrency Loans under the Revolving Facility and (z) each
applicable Foreign Currency Loan Participant shall pay the purchase price for
its Foreign Currency Participating Interest in such Foreign Currency Loan by
wire transfer of immediately available funds in Dollars to the Administrative
Agent in the manner provided in Section 2.10(a) and (b) (and the Administrative
Agent shall promptly wire the amounts so received to the Fronting Lender). Upon
any event specified in clause (ii) above, the commitments of the Foreign
Currency Lenders to make Foreign Currency Loans pursuant to Section 2.4(b) shall
be permanently terminated. The obligations of the Revolving Lenders to acquire
and pay for their Foreign Currency Participating Interests pursuant to this
Section 2.10(d) shall be absolute and unconditional under any and all
circumstances.

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than (a) 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans (other than Foreign Currency Loans), (b) no later than 11:00
A.M., New York City time, one Business Day prior thereto, in the case of ABR
Loans and (c) no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule in the case of Foreign Currency Loans,
which notice shall, in each case, specify the date and amount of prepayment, the
Loans to be prepaid and whether the prepayment is of Eurocurrency Loans
denominated in Dollars, Foreign Currency Loans (and if a Foreign Currency Loan
is to be prepaid, the Foreign Currency in which such Loans are denominated) or
ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21; provided further that in
the event of any prepayment, or amendment to the terms, of the Tranche B Term
Loans made prior to the first anniversary of the Closing Date (i) with the
proceeds of any Indebtedness consisting of syndicated term loans (including any
new or additional term loans under this Agreement) having a lower interest rate
than the rate equal to the sum of (x) the Eurocurrency Rate with respect to the
Tranche B Term Loans on the date of such prepayment and (y) the Applicable
Margin with respect to the Tranche B Term Loans on the date of such prepayment
(such rate, the “Tranche B Term Loan Yield”), which prepayment is for the
primary purpose of refinancing the Tranche B Term Loans at a lower interest rate
or (ii) pursuant to any repricing amendment in connection with the Tranche B
Term Loans or any refinancing of the Tranche B Term Loans resulting in the
interest rate payable thereon on the date of such amendment being lower than the
Tranche B Term Loan Yield on the date immediately prior to the date of such
amendment, the Borrower shall pay to the applicable Lenders with respect to such
Tranche B Term Loans a prepayment premium equal to 1% of the principal amount of
the Tranche B Term Loans so prepaid or refinanced or, in the case of a repricing
amendment, 1% of the aggregate amount of the Tranche B Term Loans outstanding
immediately prior to such amendment. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Any notice of prepayment given by the Borrower may
state that such prepayment notice is conditioned upon the effectiveness of other
credit facilities or capital raising, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Partial
prepayments of Term Loans and Revolving Loans (other than Foreign Currency
Loans) shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. Partial
prepayments of Foreign Currency Loans shall be in a minimum amount as set forth
for the relevant Foreign Currency on the Administrative Schedule. Optional
prepayments shall be applied to the prepayment of Term Loans as directed by the
Borrower.

 

46



--------------------------------------------------------------------------------

2.12 Mandatory Prepayments . (a) If any Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2 (other than Indebtedness incurred pursuant to Section 7.2(f)(ii)),
an amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans as
set forth in Section 2.12(d).

(b) Subject to Section 2.12(e), if on any date any Group Member shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event, which, together with
the Net Cash Proceeds received from all other Asset Sales or Recovery Events in
such fiscal year exceed $40,000,000, then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to such Net Cash Proceeds in
excess of $40,000,000, and an amount equal to all Net Cash Proceeds received
thereafter in such fiscal year, shall be applied on such date of receipt toward
the prepayment of the Term Loans as set forth in Section 2.12(d); provided,
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.12(d).

(c) Subject to Section 2.12(e), if, for any fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2013, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply an amount equal to the ECF Percentage of such Excess Cash Flow (such
amount, the “Adjusted ECF Amount”) toward the prepayment of the Term Loans as
set forth in Section 2.12(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b). The application of any prepayment pursuant to Section 2.12
shall be made, first, to ABR Loans and, second, to Eurocurrency Loans. Each
prepayment of the Term Loans under Section 2.12 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

47



--------------------------------------------------------------------------------

(e) Notwithstanding any provision to the contrary in this Agreement, the
following amounts shall be excluded from the calculation of the amount of Net
Cash Proceeds from any Asset Sale or Recovery Event or the Adjusted ECF Amount,
as applicable:

(i) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary, Net Cash
Proceeds from any Recovery Event with respect to a Foreign Subsidiary or any
portion of the Adjusted ECF Amount attributed to a Foreign Subsidiary, as
applicable, the distribution of which by a Foreign Subsidiary to the Borrower or
a Domestic Subsidiary or any holder of Capital Stock of such Foreign Subsidiary
is prohibited or delayed by applicable local law. Any amount that is excluded
from the calculation of Net Cash Proceeds or the Adjusted ECF Amount in
accordance with this Section 2.12(e)(i) will not be required to be applied to
repay Loans at the times provided in Section 2.12(b) or 2.12(c) and may be
deducted from any amounts otherwise due under Section 2.12(b) or 2.12(c), as
applicable, so long, but only so long, as the applicable local law will not
permit a distribution of those funds by the Foreign Subsidiary (the Borrower
hereby agreeing to use commercially reasonable efforts to take and to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
take all commercially reasonable actions required by the applicable by the
applicable law to eliminate such limitations). Once the distribution of any of
such affected Net Cash Proceeds or Adjusted ECF Amount, as applicable, is
permitted under the applicable local law, the Borrower shall prepay the Term
Loans (not later than five (5) Business Days after such distribution is
permitted) by an amount equal to such portion of such affected amount, except,
for the avoidance of doubt, to the extent that a Reinvestment Notice has been or
shall be validly delivered pursuant to Section 2.12(b) in respect of such Net
Cash Proceeds or to the extent Section 2.12(e)(ii) precludes such prepayment,
and

(ii) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary, Net Cash
Proceeds from any Recovery Event with respect to a Foreign Subsidiary or any
portion of the Adjusted ECF Amount attributed to a Foreign Subsidiary, in each
case, to the extent that the Borrower has determined in its reasonable judgment
that the distribution of any of or all such items to the Borrower or any
Domestic Subsidiary or any holder of Capital Stock of such Foreign Subsidiary
would have any adverse tax consequence. Any amount that is excluded from the
calculation of Net Cash Proceeds or the Adjusted ECF Amount in accordance with
this paragraph 2.12(e)(ii) will not be required to be applied to repay Loans at
the times provided in Section 2.12(b) or 2.12(c) and may be deducted from any
amounts otherwise due under Section 2.12(b) or 2.12(c). Once the Borrower
determines in its reasonable judgment that a distribution of any of such
affected Net Cash Proceeds or Adjusted ECF Amount , as applicable, would cease
to result in adverse tax consequences, the Borrower shall prepay the Term Loans
(not later than five (5) Business Days after such determination) by an amount
equal to such portion of such affected amount , except, for the avoidance of
doubt, to the extent that a Reinvestment Notice has been or shall be validly
delivered pursuant to Section 2.12(b) in respect of such Net Cash Proceeds or to
the extent Section 2.12(e)(i) precludes such prepayment.

Notwithstanding anything to the contrary in this Section 2.12, in no event shall
the Borrower be required to repatriate cash of Non-Domestic Subsidiaries.

(f) If, on any Calculation Date, (i) the aggregate Dollar Equivalents of the
aggregate outstanding principal amounts of Foreign Currency Loans exceeds an
amount equal to 105% of the Foreign Currency Sublimit, the Borrower shall,
without notice or demand, immediately repay such of the outstanding Foreign
Currency Loans in an aggregate principal amount such that, after giving effect
thereto, the aggregate Dollar Equivalents of the outstanding principal amounts
of Foreign Currency Loans does not exceed the Foreign Currency Sublimit or
(ii) the Total Revolving Extensions of Credit (including the Dollar Equivalents
of any Revolving Extensions of Credit outstanding in a currency other than
Dollars) exceed the Total Revolving Commitments, and the Total Revolving
Extensions of Credit (including the Dollar Equivalents of any Revolving
Extensions of Credit outstanding in a currency other than Dollars) exceed the
Total Revolving Commitments for four consecutive Business Days thereafter, then
on such fourth Business Day thereafter, the Borrower shall, without notice or
demand, immediately repay such of the outstanding Revolving Extensions of Credit
in an aggregate principal amount such that, after giving effect thereto, the
Total Revolving Extensions of Credit (including the Dollar Equivalents of any
Revolving Extensions of Credit outstanding in a currency other than Dollars) do
not exceed the Total Revolving Commitments.

 

48



--------------------------------------------------------------------------------

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurocurrency Loans that are denominated in Dollars to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurocurrency Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 1:00 P.M., New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to the Borrower is in existence, provided, further,
that (i) with respect to Eurocurrency Loans denominated in Dollars, if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso any such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and (ii) with respect to Eurocurrency
Loans denominated in a currency other than Dollars, (x) if the Borrower shall
fail to give any required notice as described above in this paragraph, such
Loans shall be continued as Eurocurrency Loans with a three-month Interest
Period and (y) if such continuation is not permitted pursuant to the preceding
proviso any such Loans shall be due and payable on the last day of the
then-current Interest Period; and provided further that any such Eurocurrency
Loan is continued in the same currency. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.14 Limitations on Eurocurrency Tranches and Foreign Currency Loans.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans denominated in Dollars and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans denominated in Dollars comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
denominated in Dollars shall be outstanding at any one time. There shall be no
more than six Foreign Currency Loans denominated in Foreign Currencies
outstanding at any time.

2.15 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin; provided that each Fronted Foreign Currency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

49



--------------------------------------------------------------------------------

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.16 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (i) ABR Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed and (ii) Loans denominated in Pounds Sterling, the
interest thereon shall be calculated on the basis of a 365-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

50



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (A) in respect of Eurocurrency Loans denominated in Dollars,
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(B) in respect of Foreign Currency Loans, (x) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall not be made
and (y) any outstanding Foreign Currency Loans shall be due and payable on the
last day of the then-current Interest Period. Until such notice has been
withdrawn by the Administrative Agent, no further Eurocurrency Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurocurrency
Loans.

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder (other than with respect to Foreign Currency Loans), each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Tranche A Term Percentages, Tranche B Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. Each payment by the
Borrower of the Foreign Currency Participation Fee with respect to any Foreign
Currency Loan made in a particular Foreign Currency shall be made pro rata among
the Revolving Lenders that are Foreign Currency Loan Participants in respect of
Foreign Currency Loans made in such Foreign Currency in accordance with their
respective Foreign Currency Participating Interests.

(b) Each payment (including each prepayment pursuant to Section 2.12 but
excluding any prepayment pursuant to Section 2.11) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans pursuant
to Section 2.12 shall be applied, within each Term Facility, (i) first to
scheduled installments of the Tranche A Term Loans and the Tranche B Term Loans,
as the case may be, occurring within the next 12 months in direct order of
maturity and (ii) thereafter, to reduce the then remaining installments of the
Tranche A Term Loans and Tranche B Term Loans, as the case may be, pro rata
based upon the respective then remaining principal amounts thereof. Each
prepayment pursuant to Section 2.11 by the Borrower on account of principal of
and interest on the Tranche A Term Loans or the Tranche B Term Loans, as the
case may be, shall be made pro rata according to the respective principal
amounts of the Tranche A Term Loans or Tranche B Term Loans, as the case may be,
then held by the Tranche A Term Lenders or the Tranche B Term Lenders, as the
case may be. Amounts prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans (other than Foreign Currency
Loans) shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.

(d) Each borrowing by the Borrower of Foreign Currency Loans in any particular
Foreign Currency shall be made among the Foreign Currency Lenders with respect
to such Foreign Currency, with the Foreign Currency Loan of each such Foreign
Currency Lender (other than the Fronting Lender) to be in an amount equal to its
Revolving Percentage of the applicable borrowing and the Foreign Currency Loan
of the Fronting Lender to be in an amount equal to the aggregate amount of such
borrowing less the amount of the Foreign Currency Loans being made by other
Foreign Currency Lenders and comprising part of such borrowing. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on any Foreign Currency Loan shall be made pro rata according to the
respective outstanding principal amounts of such Foreign Currency Loan then held
by the applicable Foreign Currency Lenders.

 

51



--------------------------------------------------------------------------------

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise (other than in
respect of the principal or interest on, or the fronting fee with respect to the
Foreign Currency Loans), shall be made without setoff or counterclaim and shall
be made prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds. Other than as set forth in
Section 2.10(d), all payments (including prepayments) to be made by the Borrower
hereunder on account of principal or interest on, or the fronting fee with
respect to the Foreign Currency Loans shall be made in the relevant Foreign
Currency, without setoff and counterclaim and shall be made on the due date
thereof to the Foreign Currency Agent, for the account of the applicable Foreign
Currency Lenders (or, with respect to the fronting fee, the Fronting Lender), at
the office, and prior to the time for payment for the relevant currency, set
forth on the Administrative Schedule. The Administrative Agent or the Foreign
Currency Agent, as applicable, shall distribute such payments to each relevant
Lender or Fronting Lender, as the case may be, promptly upon receipt in like
funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7. If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

52



--------------------------------------------------------------------------------

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.11, 2.18(e), 2.18(f), 2.20(e), 3.4(a) or
9.7, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender, any Fronting Lender or the Issuing
Lender to satisfy such Lender’s obligations to it under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.19 Requirements of Law. (a) If any Governmental Authority shall have in effect
at any time during the term of this Agreement any reserve requirements
(including basic, supplemental, marginal and emergency reserves) under any
regulations dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System, and the
result of such requirement shall be to increase the cost to any Lender of making
or maintaining any Eurocurrency Loans and such Lender shall have requested, by
notice to the Borrower and the Administrative Agent (which notice shall specify
the Statutory Reserve Rate applicable to such Lender), compensation under this
paragraph, then the Borrower will pay to such Lender (until the earlier of the
date such requirement is no longer in effect or the date such Lender shall
withdraw such request) amounts sufficient to compensate such Lender for such
additional costs of making or maintaining such Eurocurrency Loans.

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) shall, without duplication of reserves or other deposits contemplated by
Section 2.19(a), impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
reasonably deems to be material, of making, converting into, continuing or
maintaining Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable. If any Lender
or such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

 

53



--------------------------------------------------------------------------------

(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount reasonably deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(e) If by reason of any change in a Requirement of Law subsequent to the Closing
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, the funding of any Foreign Currency Loan in any
relevant Foreign Currency or the funding of any Foreign Currency Loan in any
relevant Foreign Currency to an office located other than in New York shall be
impossible or, in the reasonable judgment of any Fronting Lender, such Foreign
Currency is no longer available or readily convertible to Dollars, or the Dollar
Equivalent of such Foreign Currency is no longer readily calculable, then, at
the election of any Fronting Lender, no Foreign Currency Loans in the relevant
currency shall be made or any Foreign Currency Loan in the relevant currency
shall be made to an office of the Administrative Agent located in New York, as
the case may be.

(f) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Closing
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible or, in the reasonable judgment of any
Fronting Lender, such Foreign Currency is no longer available or readily
convertible to Dollars, or the Dollar Equivalent of such Foreign Currency is no
longer readily calculable, then, at the election of any affected Lender, the
Borrower shall make payment of such Loan in Dollars (based upon the Exchange
Rate in effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York or
(ii) if any Foreign Currency in which Loans are outstanding is redenominated
then, at the election of any affected Lender, such affected Loan and all
obligations of the Borrower in respect thereof shall be converted into
obligations in Dollars (based upon the Exchange Rate in effect on such date, as
determined by the Administrative Agent in accordance with the terms hereof),
and, in each case, the Borrower shall indemnify the Lenders, against any
currency exchange losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

 

54



--------------------------------------------------------------------------------

(g) A certificate as to any additional amounts payable pursuant to Sections
2.19(a), (b) or (c) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

2.20 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. Notwithstanding
the preceding sentence, if any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings for Indemnified Taxes
applicable to additional sums payable under this Section 2.20), the amounts
received with respect to this agreement equal the sum which would have been
received had no such deduction or withholding been made, unless such withholding
or deduction is solely attributable to the willful misconduct of the
Administrative Agent as found by a final and nonappealable decision of a court
of competent jurisdiction.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent, or the Administrative
Agent shall deliver to the Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent or the Loan
Party, as the case may be.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent for any Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so) and (ii) the Administrative Agent and the Borrower, as
applicable, for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.6(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent or the Borrower to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent or the
Borrower under this paragraph (e).

 

55



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

56



--------------------------------------------------------------------------------

  (4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

57



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made, including additional amounts paid, under this
Section with respect to the Taxes giving rise to such refund or credit), net of
all reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(i) For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender and the Swingline Lender.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into, conversion from or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19 or 2.20(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts to
designate another lending office for any Loans affected by such event or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates with the object of avoiding or minimizing the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending offices to suffer no
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.19 or 2.20(a).

 

58



--------------------------------------------------------------------------------

2.23 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender if (a) the Lender requests reimbursement for amounts owing pursuant to
Section 2.19 or 2.20(a) or if the Loan Parties are required to pay Indemnified
Taxes or additional amounts with respect thereto to any Governmental Authority
for the account of any Lender pursuant to Section 2.20(a), (b) the Lender is
then a Defaulting Lender, or (c) the Lender (the “Non-Consenting Lender”) does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document (a
“Proposed Change”) that requires the consent of each of the Lenders or each of
the Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.22 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.21 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) to the extent the Administrative
Agent would have consent rights over an assignment of the applicable Loans or
Commitments to the replacement financial institution pursuant to Section 10.6,
the replacement financial institution shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.19 or 2.20(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto. At any time on or prior to the first
anniversary after the Closing Date, if the Proposed Change to which the
Non-Consenting Lender withholds consent would result in a prepayment premium
being payable to any Lender pursuant to Section 2.11 (assuming no waiver of such
prepayment premium), the Borrower shall be required to pay such Non-Consenting
Lender a 1% premium on the amount of such Non-Consenting Lender’s Tranche B Term
Loans in connection with any assignment thereof pursuant to this paragraph.

2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a) and on the
Commitment of such Defaulting Lender pursuant to Section 2.8(b);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

59



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or L/C Exposure exists or any Foreign Currency
Loans are outstanding at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure, L/C Exposure and Foreign Currency
Participating Interest of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure, L/C
Exposure and Foreign Currency Participating Interest does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure,
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding and (z) third, cash collateralize for the benefit of the
Fronting Lender, only the Borrower’s obligations corresponding to such
Defaulting Lender’s Foreign Currency Participating Interest (after giving effect
to any partial reallocation pursuant to clause (i) above) for so long as the
circumstances giving rise to such obligation to provide such cash collateral
remain relevant (which cash collateralization requirement shall be satisfied by
the Borrower depositing such cash collateral into an account opened by the
Administrative Agent);

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages;

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

(vi) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Foreign Currency Participating Interest pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.8(d) with respect to such Defaulting Lender’s Foreign
Currency Participating Interest during the period such Defaulting Lender’s
Foreign Currency Participating Interest is cash collateralized;

(vii) if the Foreign Currency Participating Interests of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.8(d) shall be readjusted in accordance with
such non-Defaulting Lenders’ Revolving Percentages; and

 

60



--------------------------------------------------------------------------------

(viii) if all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the Fronting Lender or any other Lender hereunder, the fee payable under
Section 2.8(d) with respect to such Defaulting Lender’s Foreign Currency
Participating Interest that has not been reallocated or cash collateralized
shall be payable to the Fronting Lender until and to the extent that such
Foreign Currency Participating Interest is reallocated and/or cash
collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.24(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein);
and

(e) so long as such Lender is a Defaulting Lender, the Fronting Lender shall not
be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.24(c)

If a Bankruptcy Event with respect to a Lender Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, the
Swingline Lender shall not be required to fund any Swingline Loan, the Fronting
Lender shall not be required to fund any Fronted Foreign Currency Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender, the Fronting Lender or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swingline Lender, the Fronting Lender or the
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender,
the Fronting Lender and the Issuing Lender each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, L/C Participating Interests and L/C
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment, and on such date such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans and
(other than in the case of any such Defaulting Lender that is a Foreign Currency
Lender) Foreign Currency Loans) and the Foreign Currency Participating Interests
of the other Revolving Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage or Foreign Currency Participating Interests, as the case
may be, in accordance with its ratable share thereof.

2.25 Incremental Facilities. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Incremental Term Loans or Revolving
Commitments (any such increased Revolving Commitments, “Incremental Revolving
Commitments”), as applicable, by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase and the Facility or Facilities involved, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Term Loans, (w) the
applicable Incremental Term Maturity Date, (x) the amortization schedule for
such Incremental Term Loans, (y) the Applicable Margin for such Incremental Term
Loans and (z) whether such Incremental Term Loans shall be Incremental Tranche A
Term Loans or Incremental Tranche B Loans; provided, that

 

61



--------------------------------------------------------------------------------

(i) the aggregate principal amount (or committed amount, if applicable) of all
Incremental Term Loans and Incremental Revolving Commitments, together with the
aggregate principal amount of any Incremental Equivalent Debt and the
outstanding principal amount (or committed amount, if applicable) of any Term
Loans or Revolving Commitments, shall not exceed $1,300,000,000;

(ii) immediately prior to and after giving effect to any Incremental Facility
Activation Notice (and the making of any Incremental Term Loans or Incremental
Revolving Commitments pursuant thereto), no Event of Default has occurred and is
continuing or shall result therefrom;

(iii) the Borrower shall be in compliance, on a pro forma basis (including
giving pro forma effect to any Incremental Facility Activation Notice (and the
making of any Incremental Term Loans and any Incremental Revolving Commitments
thereunder (and assuming, in the case of any Incremental Facility Activation
Notice with respect to Incremental Revolving Commitments that such commitments
are fully drawn)), with the financial covenants set forth in Section 7.1,
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available;

(iv) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects(except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) immediately prior to and after giving effect to any
Incremental Facility Activation Notice (and the making of any Incremental Term
Loans or Incremental Revolving Commitments pursuant thereto), unless stated to
relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date;

(v) any Incremental Term Loans designated by the Borrower as Incremental Tranche
A Term Loans shall have amortization customary for tranche A term loans;

(vi) the weighted average life to maturity of any Incremental Tranche A Term
Facility shall be no earlier than the weighted average life to maturity of the
Tranche A Term Facility;

(vii) (A) the weighted average life to maturity of any Incremental Tranche B
Term Facility shall be no earlier than the weighted average life to maturity of
the Tranche B Term Facility and (B) prior to the final maturity of the Tranche B
Term Loans, the aggregate amount of the scheduled principal installments in
respect of any Incremental Tranche B Term Loans shall not, for any four
consecutive fiscal quarters, exceed 1% of the aggregate principal amount of such
Incremental Term Loans on the date such Loans were first made;

(viii) if the total yield (calculated for both the Incremental Term Loans and
the Term Loans, including the upfront fees, any interest rate floors and any OID
(as defined below but excluding any arrangement, underwriting, structuring or
similar fee paid by the Borrower and not paid to Lenders generally)) in respect
of any Incremental Tranche A Term Loans or Tranche B Term Loans exceeds the
total yield for the existing Tranche A Term Loans or existing Tranche B Term
Loans, as the case may be, by more than 0.50% (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner determined by the Administrative Agent
based on an assumed four-year life to maturity), the Applicable Margin for the
Tranche A Term Loans or the Tranche B Term Loans, as the case may be, shall be
increased so that the total yield in respect of such Incremental Tranche A Term
Loans or Incremental Tranche B Term Loans is no more than 0.50% higher than the
total yield for the existing Tranche A Term Loans or Tranche B Term Loans, as
the case may be (provided that any increase in yield to any existing Term Loans
required due to the application of a Eurocurrency Rate floor or an ABR floor on
any Incremental Term Facility shall be effected solely through an increase in
(or implementation of, as applicable) a Eurocurrency Rate floor or ABR floor to
the applicable existing Term Loans);

 

62



--------------------------------------------------------------------------------

(ix) all Incremental Term Loans and any Revolving Loans made in respect of
Incremental Revolving Commitments shall rank pari passu in right of payment and
right of security in respect of the Collateral with the Tranche A Term Loans,
the Tranche B Term Loans and the Revolving Loans;

(x) except as set forth in Section 2.25(a)(iii), all terms of any Incremental
Term Facility, if not consistent with the applicable existing Term Facility,
shall be reasonably satisfactory to the Administrative Agent; provided that each
Incremental Term Facility shall share ratably in any prepayments of the
applicable Term Facility unless the Borrower and the lenders in respect of such
Incremental Term Facility elect lesser payments;

(xi) (A) any Incremental Revolving Commitments and the Revolving Loans in
respect thereof shall be pursuant to the terms hereof otherwise applicable to
the Revolving Facility and such Incremental Revolving Commitments shall become
Revolving Commitments under this Agreement after giving effect to such
Incremental Facility Activation Notice;

(xii) without the consent of the Administrative Agent, (x) each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$20,000,000 and (y) no more than five Increased Facility Closing Dates may be
selected by the Borrower after the Closing Date; and

(xiii) no Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.25(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit G-3, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurocurrency
Loans, of each Eurocurrency Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurocurrency Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurocurrency Tranche requested to be so borrowed or
effected had been proportionately increased. The Eurocurrency Rate applicable to
any Eurocurrency Loan borrowed pursuant to the preceding sentence shall equal
the Eurocurrency Rate then applicable to the Eurocurrency Loans of the other
Lenders in the same Eurocurrency Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrower and the relevant Lender.

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such amendment may be effected in writing by the Administrative
Agent and the Borrower and furnished to the other parties hereto.

 

63



--------------------------------------------------------------------------------

2.26 Currency Fluctuations

(a) No later than 11:00 A.M. (London time) on each Calculation Date, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to each applicable Foreign Currency, provided that, upon receipt of
a borrowing notice pursuant to Section 2.5(b), the Foreign Currency Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.4(b) with respect to such borrowing
notice). The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 10.15 and any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
Dollars and any Foreign Currency.

(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
(i) the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date)
and (ii) the L/C Obligations then outstanding in a currency other than Dollars.

(c) The Administrative Agent shall promptly notify the Borrower and the Foreign
Currency Lenders of each determination of an Exchange Rate hereunder.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower or (so long as the Borrower is a co-applicant with
respect to any such Letter of Credit) any of its Restricted Subsidiaries on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations (including the Dollar
Equivalent of any L/C Obligations outstanding in any currency other than
Dollars) would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars or another L/C Foreign Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The parties hereto agree that, on the Closing Date, the Existing Letters of
Credit will automatically, without any further action on the part of any Person,
be deemed to be Letters of Credit on the Closing Date for the account of the
Borrower. Without limiting the foregoing, on the Closing Date, (i) each such
Existing Letter of Credit shall be included in the calculation of the L/C
Obligations, (ii) all liabilities of the Borrower and the other Loan Parties
with respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Revolving Lender shall have reimbursement obligations with respect to
such Existing Letters of Credit as provided in Section 3.4.

 

64



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

 

65



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof (it being
understood that any such distribution shall be in Dollars and the Issuing Lender
shall convert any amounts received by it in a currency other than Dollars into
the Dollar Equivalent thereof for purposes of such distribution); provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., Local Time on the Business Day immediately following the
day that the Borrower receives such notice. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in the same
currency as such draft was paid and in immediately available funds. Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.15(b) and
(y) thereafter, Section 2.15(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

66



--------------------------------------------------------------------------------

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Cash Collateralization. If on any date the L/C Obligations (including the
Dollar Equivalent of any L/C Obligations outstanding in a currency other than
Dollars) exceeds the L/C Commitment, then the Borrower shall within three
Business Days after notice thereof from the Administrative Agent deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
such excess plus accrued and unpaid interest thereon.

3.10 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to subsection
3.4 in respect of any Letter of Credit denominated in a currency other than
Dollars, the Issuing Lender shall convert the Borrower’s obligation under
subsection 3.4 to reimburse the Issuing Lender in such currency into an
obligation to reimburse the Issuing Lender in Dollars. The Dollar amount of the
reimbursement obligation of the Borrower and the L/C Participants shall be
computed by the Issuing Lender based upon the Exchange Rate in effect for the
day on which such conversion occurs, as determined by the Administrative Agent
in accordance with the terms hereof.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
(with respect to the representations and warranties made herein as of the
Effective Date) and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that (i) as of the Effective Date (subject to the limitations
set forth in, and only to the extent required by, Section 5.1(e)) and (ii) as of
any other date such representations and warranties must be made hereunder (but,
as of the Closing Date, subject to the limitations set forth in, and only to the
extent required by, Section 5.2(f)):

 

67



--------------------------------------------------------------------------------

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of and for the twelve-month
period ending on the last day (the “Reference Date”) of the most recently
completed four-fiscal quarter period ended at least 40 days prior to the Closing
Date (including the notes thereto) and related pro forma consolidated statement
of income for the four-fiscal quarter period ended on such date (collectively,
the “Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date (in the case of such balance sheet) or at the beginning of
such period (in the case of such statement of income)) to (i) the consummation
of the Acquisition, (ii) the Loans to be made and the Bridge Loans to be made
and/or the Senior Unsecured Debt to be issued on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Financial Statements have been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and present fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at the Reference Date,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2011, and the related consolidated statements of income, stockholders’ equity
and cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from Ernst & Young, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the last
day of each fiscal quarter ended at least 40 days prior to the Closing Date and
the related unaudited consolidated statements of income and cash flows for the
three-month periods ended on such dates, present fairly, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the three-month periods then ended (subject
to normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).

(c) As of the Closing Date, no Group Member (other than any Purchased
Subsidiary) has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are required to
be reflected in financial statements in accordance with GAAP and are not
reflected in the most recent financial statements referred to in paragraphs
(a) and (b). During the period from December 31, 2011 to and including the
Closing Date there has been no Disposition by any Group Member (other than any
Purchased Subsidiary) of any material part of its business or property (other
than as permitted by Section 7.5(b) or otherwise in the ordinary course of
business).

4.2 No Change. Since December 31, 2011, after giving effect to the Transactions,
there has been no development or event that has had or could reasonably be
expected to result in a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is
qualified to do business in, and is in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) in, every jurisdiction
where such qualification is required, and (d) is in compliance with all
Requirements of Law and its Contractual Obligations except, in each case (other
than with respect to the Borrower in connection with clause (a) above) to the
extent that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations. The Transactions are within
each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, stockholder, and shareholder action. As of (i) the
Effective Date, each Loan Document dated as of the Effective Date, (ii) the
Closing Date, each Loan Document dated on or prior to the Closing Date and
(iii) any date after the Closing Date on which the representations or warranties
in this Section 4.4 are made, each Loan Document dated on or prior to such date,
has, in each case, been duly executed and delivered by each Loan Party party
thereto and, assuming due execution and delivery by all parties other than the
Loan Parties, constitutes a legal, valid and binding obligation of each Loan
Party party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. As
of the Closing Date, the Transactions do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and
(b) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents), except to the extent such violation or Lien, could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

4.6 Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) as of the date of this
Agreement, that involve this Agreement.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except where such failure to
have good title or valid leasehold interests could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. None
of the assets of the Borrower or any of its Restricted Subsidiaries is subject
to any Lien other than Liens permitted under Section 7.3.

4.9 Intellectual Property. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Group Member owns, or has license or other valid and enforceable rights to use
all Intellectual Property necessary for the conduct of its business as currently
conducted; no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim and the use of Intellectual Property by each
Group Member does not infringe on the rights of any Person in any material
respect.

 

69



--------------------------------------------------------------------------------

4.10 Taxes. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Group Member has filed
or caused to be filed all Federal, state and other Tax returns that are required
to be filed and has paid all Taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other Taxes
imposed on it or any of its property by any Governmental Authority to the extent
such Taxes have become due and payable (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
Tax that could reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member to the extent required by GAAP.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (a) each Group Member and
each of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans or Foreign
Plans and the regulations and published interpretations thereunder; and (b) no
ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur. Except as set forth on Schedule 4.13, the present value of all
accumulated benefit obligations under each Pension Plan (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Pension Plan allocable to such accrued benefits by an amount
that could reasonably be expected to have a Material Adverse Effect, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Pension Plans by an amount
that could reasonably be expected to have a Material Adverse Effect.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

70



--------------------------------------------------------------------------------

4.15 Subsidiaries. As of the Closing Date, (a) Schedule 4.15(a)(i) sets forth
the name and jurisdiction of incorporation of each Restricted Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and Schedule 4.15(a)(ii) sets forth the name and jurisdiction of
each Unrestricted Subsidiary and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and (b) other than as set
forth on Schedule 4.15(b), there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Restricted
Subsidiary, except as created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and to pay related fees and expenses. The proceeds of
the Revolving Loans shall be used, to the extent permitted hereby, to finance a
portion of the Acquisition and to pay related fees and expenses, and after the
Closing Date for general corporate purposes. The proceeds of the Swingline Loans
and the Letters of Credit shall be used for general corporate purposes. The
proceeds of any Incremental Term Loans and Revolving Loans made in respect of
any Incremental Revolving Commitments shall be used for general corporate
purposes.

4.17 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

71



--------------------------------------------------------------------------------

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information (to the extent
this representation is made as of the Closing Date, with respect to any
information relating to the Target and its Subsidiaries, to the Borrower’s
knowledge), other than projections, pro forma financial statements,
forward-looking statements, estimates with respect to future performance and
information of a general economic or industry specific nature, contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum (as supplemented), as of the date of this Agreement), any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein, taken as a whole, not
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements thereto). The projections, pro forma financial
information, forward-looking statements and estimates with respect to future
performance contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), in the case of
Deposit Accounts, when Deposit Account Control Agreements are entered into by
the Administrative Agent, in the case of Securities Accounts, when Securities
Account Control Agreements are entered into by the Administrative Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case to the extent
security interests in such Collateral can be perfected by delivery of such
Pledged Stock, the execution of Deposit Account Control Agreements, the
execution of Securities Account Control Agreements or the filing of financing
statements, as applicable, in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), of first priority, subject only to Liens permitted by
Section 7.3. Schedule 1.1B lists, as of the Closing Date, each parcel of owned
real property located in the United States and held by the Borrower or any of
its Restricted Subsidiaries that has an assessed taxable value in excess of
$10,000,000.

 

72



--------------------------------------------------------------------------------

4.20 Solvency. The Borrower and the Loan Parties are, on a consolidated basis,
and after giving effect to the Acquisition and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, Solvent.

4.21 Certain Documents. As of any date, the Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation and the Bridge Credit Agreement and/or the Senior Unsecured Debt
Agreement, as applicable, entered into prior to such date, including any
amendments, supplements or modifications with respect to any of the foregoing.

4.22 OFAC; Anti-Money Laundering; Patriot Act. (a) No Group Member is (i) a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such Person in any manner violative of
Section 2, or (iii) a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) Each Group Member is in compliance, in all material respects, with the
Patriot Act.

4.23 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Effective Date. This Agreement shall become effective on the
first date (the “Effective Date”) on which the following conditions precedent
are satisfied; provided that the Effective Date is on or prior to February 1,
2013:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A.

(b) Fees. The Administrative Agent shall have received reimbursement for all
reasonable expenses payable to it hereunder for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date.

(c) Know Your Customer Information. The Administrative Agent shall have
received, at least five days prior to the Effective Date, all documentation and
other information about the Borrower as has been reasonably requested in writing
at least 10 days prior to the Effective Date by the Administrative Agent, in
each case as the Administrative Agent reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

73



--------------------------------------------------------------------------------

(d) Borrower Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Effective Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower, and (ii) a long form good standing
certificate for the Borrower from its jurisdiction of organization.

(e) Representations and Warranties. Each of the following representations and
warranties made by the Borrower in this Agreement shall be true and correct in
all material respects as of the Effective Date and in each case solely with
respect to the Borrower: Sections 4.3(a), 4.4 (other than the last sentence
thereof and, in each case, solely with respect to the Credit Agreement), 4.5(a)
(solely with respect to (i) material Requirements of Law, (ii) the entering into
and performance of the Credit Agreement and (iii) in respect of organizational
documents, without giving effect to the Material Adverse Effect qualifier (it
being understood that the Material Adverse Effect qualifier shall apply to all
other Requirements of Law), 4.14 and 4.22(c).

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

5.2 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent on or prior to
February 1, 2013:

(a) Guarantee and Collateral Agreement. The Administrative Agent shall have
received (i) the Guarantee and Collateral Agreement, executed and delivered by
the Borrower and each Subsidiary Guarantor and (ii) an Acknowledgement and
Consent in the form attached to the Guarantee and Collateral Agreement, executed
and delivered by each Issuer (as defined therein), if any, that is not a Loan
Party.

(b) Acquisition, etc. The following transactions shall have been (or,
substantially concurrently with the initial extensions of credit hereunder,
shall be) consummated:

(i) The Borrower shall acquire, pursuant to the Acquisition Agreement and a
subsequent carveout transaction effected pursuant to the Carveout Purchase
Agreement, the Target (the “Acquisition”) in accordance with the Acquisition
Documentation, and no provision of the Acquisition Documentation shall have been
amended or waived, and no consent shall have been given thereunder, in any
manner materially adverse to the interests of the Arrangers or the Lenders
without the prior written consent of the Arrangers (not to be unreasonably
withheld or delayed);

(ii) the Borrower shall have received $375,000,000 in gross cash proceeds from
the issuance of the Bridge Loans and/or the Senior Unsecured Debt; and

(iii) the Administrative Agent shall have received evidence reasonably
satisfactory to it that after giving effect to the Transactions, neither the
Borrower nor any of its Subsidiaries shall have any material Indebtedness for
borrowed money other than the Loans made hereunder, the Existing Letters of
Credit deemed issued hereunder, the Senior Unsecured Debt and/or Bridge Loans,
any Indebtedness permitted under the Acquisition Agreement to be incurred by the
Purchased Subsidiaries prior to the Closing Date and other Indebtedness in an
aggregate outstanding principal amount not to exceed $5,000,000.

 

74



--------------------------------------------------------------------------------

(c) Pro Forma Financial Statements; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) the audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Collective for the most recently completed fiscal year ended at least
90 days prior to the Closing Date and (iii) the unaudited consolidated balance
sheet of the Purchased Subsidiaries as at the last day of each fiscal quarter of
Collective ended at least 45 days prior to the Closing Date and the related
unaudited consolidated statements of income and cash flows for the three-month
periods ended on such dates.

(d) Company Material Adverse Effect. (i) Except as set forth in the Company SEC
Reports (as defined in the Acquisition Agreement) filed or furnished by
Collective with the Securities and Exchange Commission on or after January 28,
2009 and prior to the date of the Acquisition Agreement (excluding, in each
case, any risk factor disclosures set forth under the heading “Risk Factors” and
any disclosure of risks that are predictive or forward-looking in nature
(“Excluded Disclosure”)) or in the Company Disclosure Letter (as defined in the
Acquisition Agreement) (to the extent the relevance of such item to the
determination of a Company Material Adverse Effect is reasonably apparent),
since January 28, 2012 through the date of the Acquisition Agreement, there has
not been any Company Material Adverse Effect and (ii) except as disclosed in any
Company SEC Reports filed after January 28, 2009 and prior to the date of the
Acquisition Agreement (excluding any Excluded Disclosure) or in the Company
Disclosure Letter, since the date of the Acquisition Agreement, there shall not
have occurred any Company Material Adverse Effect that remains in effect.

(e) Acquisition Agreement Representations. All of the Acquisition Agreement
Representations shall be true and correct in all material respects on and as of
the Closing Date as if made on and as of the Closing Date (unless stated to
relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

(f) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in the Loan Documents shall be true and correct in all
material respects; provided that the only representations and warranties the
truth or accuracy of which in all material respects shall be a condition to the
agreement of each Lender to make extensions of credit on the Closing Date shall
be the representations and warranties set forth in Sections 4.3(a), 4.4 (other
than the last sentence thereof and, in each case, solely with respect to the
Loan Documents), 4.5(a) (solely with respect to (i) material Requirements of
Law, (ii) the entering into and performance of the Loan Documents and (iii) in
respect of organizational documents, without giving effect to the Material
Adverse Effect qualifier (it being understood that the Material Adverse Effect
qualifier shall apply to all other Requirements of Law), 4.11, 4.14, 4.19 (but
only as it applies to certificated Capital Stock of Wholly Owned Subsidiaries
that are Domestic Subsidiaries and material assets located in any state of the
United States, Puerto Rico or the District of Columbia with respect to which a
Lien may be perfected solely by the filing of a financing statement under the
Uniform Commercial Code), 4.20 and 4.22(c).

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid by the Borrower as of the Closing Date as set forth in a
writing signed by the Borrower, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

 

75



--------------------------------------------------------------------------------

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(i) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of Gibson, Dunn & Crutcher LLP and each other counsel to the Loan
Parties reasonably requested by the Administrative Agent, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
to deliver to the Administrative Agent the certificates and undated stock powers
required by clause (i) and the promissory notes and related transfer forms
required by clause (ii), such certificates, stock powers, promissory notes
and/or transfer forms are not delivered as of the Closing Date, delivery of such
items (other than any certificates representing the shares of Capital Stock of
any Wholly Owned Subsidiaries that are Domestic Subsidiaries) shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied in
accordance with Section 6.12(a)).

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation; provided that if, notwithstanding the use by the
Loan Parties of commercially reasonable efforts to satisfy the requirement set
forth in this Section 5.2(k), such requirement is not satisfied as of the
Closing Date, the satisfaction of such requirement (other than with respect to
the filing of any Uniform Commercial Code financing statement) shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied in
accordance with Section 6.12(a)).

(l) Mortgages, etc. The Administrative Agent shall have received a Mortgage with
respect to each Mortgaged Property, executed and delivered by a duly authorized
officer of each party thereto; provided that if, notwithstanding the use by the
Loan Parties of commercially reasonable efforts to satisfy the requirement set
forth in this Section 5.2(l), such requirement is not satisfied as of the
Closing Date, the satisfaction of such requirement shall not be a condition to
the agreement of each Lender to make the initial extension of credit requested
to be made by it (but shall be required to be satisfied in accordance with
Section 6.12(a)).

 

76



--------------------------------------------------------------------------------

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower, which
solvency certificate shall be in form and substance reasonably satisfactory to
the Administrative Agent (it being understood and agreed that the form attached
to the Commitment Letter, dated as of May 1, 2012, shall be deemed satisfactory
to the Administrative Agent).

(n) Know Your Customer Information. The Administrative Agent shall have
received, at least five days prior to the Closing Date, all documentation and
other information about the Loan Parties as has been reasonably requested in
writing at least 10 days prior to the Closing Date by the Administrative Agent,
in each case as the Administrative Agent reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

For the purpose of determining compliance with the conditions specified in this
Section 5.2, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.2 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.3 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (excluding its
initial extension of credit on the Closing Date) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at any time on or after the Closing Date, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount (other than contingent indemnification
obligations) is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to the Lenders):

(a) as soon as available, but in any event within the later of (i) 90 days after
the end of each fiscal year of the Borrower and (ii) the date of required
delivery to the SEC after giving effect to any permitted extensions of time (but
in any event no later than 105 days after the end of each fiscal year of the
Borrower), (x) a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception (other than with respect to, or resulting solely from an upcoming
maturity date under any Facility occurring within one year from the time such
opinion is delivered), or qualification arising out of the scope of the audit,
by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing and (y) a detailed reconciliation, reflecting
such financial information for the Borrower and the Restricted Subsidiaries for
the applicable period, on the one hand, and the Borrower and the Subsidiaries
for the applicable period, on the other hand, and reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements, prepared in accordance with GAAP and in
form reasonably satisfactory to the Administrative Agent; and

 

77



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than the later of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower and (ii) the date of required delivery to the SEC after
giving effect to any permitted extensions of time (but in any event no later
than 50 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower), (x) the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes) and (y) a detailed reconciliation, reflecting such financial
information for the Borrower and the Restricted Subsidiaries for the applicable
period, on the one hand, and the Borrower and the Subsidiaries for the
applicable period, on the other hand, and reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements, prepared in accordance with GAAP and in form
reasonably satisfactory to the Administrative Agent.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be)
consistently throughout the periods reflected therein and with prior periods.

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the Lenders) (or, in the case of clause (g), to the relevant
Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 7.1, except as specified in such certificate;

 

78



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any registered or applied for
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(d) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Bridge Credit Agreement, the Senior
Unsecured Debt Agreement or the Acquisition Documentation;

(e) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC or any national securities exchange;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

79



--------------------------------------------------------------------------------

Information required to be delivered pursuant to this Section 6.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

6.3 Payment of Taxes. Pay its Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in each case (other than with respect to
the Borrower in connection with clause (a)(i) above) to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. Except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (a) keep and maintain all property material
to the conduct of its business in good working order and condition (except for
disposition of assets permitted under this Agreement and ordinary wear and tear)
and (b) maintain with financially sound and reputable insurance companies
insurance in such amounts and against such risks (but including in any event
public liability, product liability and business interruption) as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries (i) that are full, true and
correct in all material respects and (ii) are in conformity in all material
respects with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent, upon reasonable prior notice during
normal business hours, to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (other than, in each case,
any privileged materials) at any reasonable time and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants (it being understood that, in the case of any such
meetings or advice from such independent accountants, the Borrower shall be
deemed to have satisfied its obligations under this Section 6.6 to the extent
that it has used commercially reasonable efforts to cause its independent
accountants to participate in any such meeting).

6.7 Notices. Promptly give notice to the Administrative Agent (for delivery to
the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to result in a Material Adverse Effect;

 

80



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Borrower knows
thereof; and

(e) any development or event that has had or could reasonably be expected to
result in a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, other than such orders and directives as to which an appeal has been
timely and properly taken in good faith.

(c) Any breach of any covenant in this Section 6.8 by the Borrower or any
Subsidiary in the observance or performance of its obligations contained in
Section 6.8(a) or (b) shall not be deemed to be a default or an Event of Default
as specified in Section 8(d) so long as (i) such breach, individually or in the
aggregate with all other breaches in respect of Section 6.8(a) or (b), could not
reasonably be expected to result in a Material Adverse Effect and (ii) the
Borrower undertakes a prompt response that is diligently pursued, consistent
with principles of prudent environmental management and all applicable
Environmental Laws, to any facts, conditions, events or circumstances that what
would otherwise be a breach of any covenant in this Section 6.8.

6.9 Interest Rate Protection. In the case of the Borrower, within 60 days after
the Closing Date, enter into, and thereafter maintain, Swap Agreements to the
extent necessary to provide that at least 50% of the aggregate principal amount
of the Term Loans and the Senior Unsecured Debt are subject to either a fixed
interest rate or interest rate protection for a period of not less than three
years, copies of which Swap Agreements shall promptly be delivered to the
Administrative Agent.

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (x) Excluded Collateral, (y) any
property described in paragraph (b), (c) or (d) below and (z) any property
subject to a Lien expressly permitted by Section 7.3(c)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, within 30 days after the acquisition thereof (subject to extension by the
Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having an assessed
taxable value of at least $10,000,000 acquired after the Closing Date by any
Loan Party (other than any such real property subject to a Lien expressly
permitted by Section 7.3(c)), within 30 days after the acquisition thereof
(subject to extension by the Administrative Agent in its sole discretion)
(i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such
lesser amount as shall be reasonably specified by the Administrative Agent) as
well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent ,
(iii) deliver to the Administrative Agent (A) a policy of flood insurance that
(1) covers any parcel of improved real property that is encumbered by such
Mortgage and is located in a special flood hazard area, (2) is written in an
amount that is reasonably satisfactory to the Administrative Agent and (3) has a
term ending not later than the maturity of the Indebtedness secured by such
Mortgage and (B) confirmation that the Borrower has received the notice required
pursuant to Section 208.25(i) of Regulation H of the Board, (iv) deliver to the
Administrative Agent a copy of all material documents affecting such Mortgaged
Property and (v) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(c) With respect to any new Restricted Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) created or acquired after the
Closing Date by any Loan Party (which, for the purposes of this paragraph (c),
shall include any existing Subsidiary that ceases to be an Excluded Foreign
Subsidiary, an Immaterial Subsidiary or an Unrestricted Subsidiary), within 30
days after the creation or acquisition of such Subsidiary (subject to extension
by the Administrative Agent in its sole discretion) (i) execute and deliver to
the Administrative Agent such supplements or amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any Loan Party, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority (subject to Liens permitted under Section 7.3) security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

82



--------------------------------------------------------------------------------

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, within 30 days after the creation or
acquisition thereof (subject to extension by the Administrative Agent in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged and,
provided further, that, for the avoidance of doubt, no Capital Stock of any such
new Subsidiary that is owned directly or indirectly by a CFC shall be required
to be so pledged (unless such CFC shall have elected to become a Subsidiary
Guarantor pursuant to the proviso of the definition thereof)), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e) Upon (i) any Loan Party opening any Deposit Account (other than an Excluded
Account) or any Deposit Account of a Loan Party ceasing to be an Excluded
Account, within 30 days thereof (subject to extension by the Administrative
Agent in its sole discretion) cause the applicable Loan Party to enter into a
Deposit Account Control Agreement with the Administrative Agent in order to give
the Administrative Agent control (as such term is defined in Section 9-104 of
Article 9 of the UCC) of such Deposit Account and (ii) the aggregate balance in
all Petty Cash Accounts of Loan Parties that are not subject to Deposit Account
Control Agreements exceeding $10,000,000, within 30 days (subject to extension
by the Administrative Agent in its sole discretion) cause the applicable Loan
Parties to enter into Deposit Account Control Agreements with the Administrative
Agent in order to give the Administrative Agent control (as such term is defined
in Section 9-104 of Article 9 of the UCC) of Petty Cash Accounts such that the
aggregate balance in all Petty Cash Accounts of Loan Parties that are not
subject to Deposit Account Control Agreements is less than $10,000,000.

(f) Upon any Loan Party opening any Securities Account (other than an Excluded
Securities Account) or any Securities Account of a Loan Party ceasing to be an
Excluded Securities Account, within 30 days thereof (subject to extension by the
Administrative Agent in its sole discretion) cause the applicable Loan Party to
enter into a Securities Account Control Agreement with the Administrative Agent
in order to give the Administrative Agent control (as such term is defined in
Section 8-106 of Article 8 of the UCC) of such Securities Account.

6.11 Maintenance of Ratings. Use commercially reasonable efforts to maintain
(a) a long-term public corporate family and/or credit, as applicable, rating of
the Borrower and (b) a credit rating for the Facilities, in each case from each
of Moody’s and S&P.

6.12 Post-Closing Covenants. (a) Satisfy, to the extent not satisfied as of the
Closing Date, the requirements set forth in Sections 5.2(j), 5.2(k) and 5.2(l)
within 60 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion).

 

83



--------------------------------------------------------------------------------

(b) Within 60 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion):

(i) enter into Deposit Account Control Agreements in respect of Deposit Accounts
(other than Excluded Accounts) maintained by the Loan Parties pursuant to which
the Administrative Agent shall obtain control (as such term is defined in
Section 9-104 of Article 9 of the UCC) of such Deposit Accounts;

(ii) enter into Securities Account Control Agreement in respect of Securities
Accounts (other than Excluded Securities Accounts) maintained by the Loan
Parties pursuant to which the Administrative Agent shall obtain control (as such
term is defined in Section 8-106 of Article 8 of the UCC) of such Securities
Account; and

(iii) deliver to the Administrative Agent insurance certificates satisfying the
requirements of Section 5.2(b) of the Guarantee and Collateral Agreement;

(c) Simultaneously with the delivery of any Mortgage pursuant to Section 5.2(l)
or Section 6.12(a):

(i) if requested by the Administrative Agent, deliver to the Administrative
Agent and the title insurance company issuing the policy referred to in clause
(c)(ii) below (the “Title Insurance Company”), an ALTA/ACSM Land Title Survey of
the sites of the applicable Mortgaged Property certified to the Administrative
Agent and the Title Insurance Company in accordance with the 2011 minimum
standard detail requirements for ALTA/ACSM Land Title Surveys, dated a date
satisfactory to the Administrative Agent and the Title Insurance Company by an
independent professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and the Title Insurance Company;

(ii) deliver to the Administrative Agent in respect of the applicable Mortgaged
Property a 2006 ALTA Loan title insurance policy (or policies) or marked up
unconditional binder for such insurance, in each case in form and substance
reasonably satisfactory to the Administrative Agent insuring that the mortgage
is of first priority, subject only to Permitted Encumbrances, and deliver to the
Administrative Agent evidence satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid;

(iii) deliver to the Administrative Agent (A) a policy of flood insurance that
(1) covers any parcel of improved real property that is encumbered by such
Mortgage and is located in a special flood hazard area, (2) is written in an
amount that is reasonably satisfactory to the Administrative Agent and (3) has a
term ending not later than the maturity of the Indebtedness secured by such
Mortgage and (B) confirmation that the Borrower has received the notice required
pursuant to Section 208.25(i) of Regulation H of the Board; and

(iv) deliver to the Administrative Agent a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (c)(ii) above and a copy of all other material documents
affecting such Mortgaged Property.

6.13 IP Subsidiaries. Maintain, at all times, an ownership structure such that
(a) New CFC is wholly owned by U.S. Newco, Wholly Owned Subsidiary Guarantors or
the Borrower, (b) the New CFC Subsidiaries are wholly owned by New CFC or other
New CFC Subsidiaries and (b) U.S. Newco is wholly owned by one or more Wholly
Owned Subsidiary Guarantors or the Borrower.

 

84



--------------------------------------------------------------------------------

6.14 Designation of Subsidiaries. (a) The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it has Indebtedness with recourse to any Group Member, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary if such Subsidiary is a Person with respect to which
any Group Member has any direct or indirect obligation to make capital
contributions or to maintain such Subsidiary’s financial condition, (v) after
giving effect to such designation, the Borrower is in compliance with the
financial covenants set forth in Section 7.1 for the most recently ended
Reference Period for which financial statements have been delivered pursuant to
Section 6.1, on a pro forma basis, giving effect to the respective designation
(as well as all other designations of Unrestricted Subsidiaries and Restricted
Subsidiaries consummated during the most recently ended Reference Period for
which financial statements have been delivered pursuant to Section 6.1) and
(vi) no Subsidiary may be designated an Unrestricted Subsidiary if, after giving
effect to such designation, Unrestricted Subsidiaries have, in the aggregate,
(x) at the last day of the Reference Period most recently ended, total assets
equal to or greater than 5.0% of the Consolidated Total Assets of the Borrower
and its Subsidiaries at such date or (y) revenues during such Reference Period
equal to or greater than 5.0% of the consolidated revenues of the Borrower and
its Subsidiaries for such period, in each case determined in accordance with
GAAP.

(b) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein, at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein as
determined in good faith by the board of directors of the Borrower. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall, at
the time of such designation, constitute the incurrence of any Indebtedness or
Liens of such Subsidiary existing at such time. Upon a redesignation of any
Subsidiary as a Restricted Subsidiary, the Investments of the Borrower in
Unrestricted Subsidiaries shall be reduced by the fair market value of the
Borrower’s Investment in such Subsidiary at the time of such redesignation (as
determined in good faith by the board of directors of the Borrower) (it being
understood that such reduction shall not exceed the Borrower’s initial
Investment in such Subsidiary, less returns on such Investment received by the
Borrower). Any property transferred to or from an Unrestricted Subsidiary shall
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the board of directors of the Borrower.

(c) If, as of the last day of any Reference Period ended after the Closing Date,
Unrestricted Subsidiaries have, in the aggregate, (i) total assets at such day
equal to or greater than 5.0% of the Consolidated Total Assets of the Borrower
and its Subsidiaries at such date or (ii) revenues during such Reference Period
equal to or greater than 5.0% of the consolidated revenues of the Borrower and
its Subsidiaries for such period, in each case determined in accordance with
GAAP, then the Borrower shall, no later than five Business Days subsequent to
the date on which financial statements for such fiscal period are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Unrestricted Subsidiaries as Restricted Subsidiaries in
accordance with Section 6.14(a) such that, following such designation(s),
Unrestricted Subsidiaries have, in the aggregate (i) total assets at the last
day of such Reference Period of less than 5.0% of the Consolidated Total Assets
of the Borrower and its Subsidiaries at such date and (ii) total revenues during
such Reference Period of less than 5.0% of the consolidated revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount (other than
contingent indemnification obligations) is owing to any Lender or the
Administrative Agent hereunder, on and after the Closing Date, the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to (and
(i) with respect to Section 7.16, solely New CFC Entities shall not and
(ii) with respect to Section 7.17, solely U.S. Newco shall not), directly or
indirectly:

 

85



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio  

September 30, 2012

     5.25:1.00   

December 31, 2012

     5.25:1.00   

March 31, 2013

     5.25:1.00   

June 30, 2013

     5.00:1.00   

September 30, 2013

     5.00:1.00   

December 31, 2013

     5.00:1.00   

March 31, 2014

     5.00:1.00   

June 30, 2014

     4.75:1.00   

September 30, 2014

     4.75:1.00   

December 31, 2014 and thereafter

     4.50:1.00   

(b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Secured
Leverage Ratio  

September 30, 2012

     3.75:1.00   

December 31, 2012

     3.75:1.00   

March 31, 2013

     3.75:1.00   

June 30, 2013

     3.625:1.00   

September 30, 2013

     3.625:1.00   

December 31, 2013

     3.625:1.00   

March 31, 2014

     3.625:1.00   

June 30, 2014

     3.50:1.00   

September 30, 2014

     3.50:1.00   

December 31, 2014 and thereafter

     3.25:1.00   

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 3.50:1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

86



--------------------------------------------------------------------------------

(b) Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii) any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Restricted
Subsidiary, (iii) any Subsidiary Guarantor that is not a Wholly Owned Subsidiary
Guarantor to any other Subsidiary Guarantor that is not a Wholly Owned
Subsidiary Guarantor, (iv) any Restricted Subsidiary that is not a Wholly Owned
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary
(provided that any such Indebtedness that is owed by a Restricted Subsidiary
that is not a Wholly Owned Subsidiary Guarantor to a Loan Party (other than as
permitted by clause (iii) hereof) shall be subject to Section 7.7(f)) and
(v) any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
incurred pursuant to any IP Reorganization Transaction;

(c) Guarantee Obligations (i) incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of any Wholly
Owned Subsidiary Guarantor, (ii) incurred in the ordinary course of Business by
any Restricted Subsidiary of obligations of the Borrower, (iii) incurred in the
ordinary course of Business by any Subsidiary Guarantor that is not a Wholly
Owned Subsidiary Guarantor of obligations of any other Subsidiary Guarantor that
is not a Wholly Owned Subsidiary Guarantor and (iv) incurred by the Borrower or
any of its Restricted Subsidiaries of obligations of any Restricted Subsidiary
that is not a Wholly Owned Subsidiary Guarantor (provided that any such
Guarantee Obligation incurred pursuant to this clause (iv) shall be subject to
Section 7.7(f));

(d) Indebtedness outstanding on the Closing Date and, to the extent not
otherwise permitted by this Section 7.2, listed on Schedule 7.2(d), unless such
Indebtedness is in an outstanding principal amount of less than $50,000
(provided the aggregate principal amount of all such unlisted Indebtedness shall
not exceed $1,000,000), and any Permitted Refinancing Indebtedness in respect
thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(c) in an aggregate principal amount
not to exceed $60,000,000 at any one time outstanding;

(f) (i) Indebtedness of the Borrower in respect of the Bridge Loans and/or the
Senior Unsecured Debt in an aggregate principal amount not to exceed
$375,000,000, (ii) Indebtedness of the Borrower in respect of Permitted
Unsecured Debt (other than any Senior Unsecured Debt), provided that the Net
Cash Proceeds of such Permitted Unsecured Debt are used to prepay the Term
Loans, (iii) Permitted Refinancing Indebtedness in respect of any Indebtedness
permitted under Section 7.2(f)(i) and (ii) and (iv) Guarantee Obligations of any
Subsidiary Guarantor in respect of Indebtedness permitted under Section 7.2(f);

(g) Earnout Obligations incurred in connection with Permitted Acquisitions;

(h) Receivables Transaction Attributed Indebtedness and Factoring Indebtedness
in an aggregate at any time outstanding not to exceed $200,000,000;

(i) to the extent constituting Indebtedness, obligations in respect of Swap
Agreements otherwise permitted hereunder;

(j) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

87



--------------------------------------------------------------------------------

(k) (i) Indebtedness acquired or assumed by the Borrower or any Restricted
Subsidiaries in connection with a Permitted Acquisition; provided, that (w) such
Indebtedness is not incurred in connection with, or in contemplation of, such
transaction; (x) on the date of the acquisition or assumption of such
Indebtedness, on a pro forma basis, giving effect to such Permitted Acquisition
and any Indebtedness acquired, assumed or incurred in connection therewith, each
of the Consolidated Leverage Ratio and Consolidated Secured Leverage Ratio
immediately after such acquisition or assumption of Indebtedness (in each case
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.1(a) or (b)) is at least 0.25
less than the Consolidated Leverage Ratio and Consolidated Secured Leverage
Ratio required by Section 7.1 for the most recently ended fiscal quarter for
which financial information has been delivered pursuant to Section 6.1(a) or
(b) and (y) immediately after giving effect to such acquisition or assumption,
such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person and any of
its Subsidiaries) (and such Indebtedness shall not contain a requirement that
such Indebtedness be guaranteed by the Borrower or any Restricted Subsidiary
that is not a guarantor in respect thereof immediately after giving effect to
such acquisition or assumption) and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(l) (i) unsecured Indebtedness incurred by the Borrower or any Restricted
Subsidiaries in connection with a Permitted Acquisition; provided that (w) such
Indebtedness matures no earlier than 181 days after the Tranche B Term Maturity
Date, (x) on the date of incurrence of such Indebtedness, on a pro forma basis,
giving effect to such Permitted Acquisition and any Indebtedness acquired,
assumed or incurred in connection therewith, each of the Consolidated Leverage
Ratio and Consolidated Secured Leverage Ratio immediately after such incurrence
of Indebtedness (in each case determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.1(a) or (b)) is at least 0.25 less than the Consolidated Leverage
Ratio and Consolidated Secured Leverage Ratio required by Section 7.1 for the
most recently ended fiscal quarter for which financial information has been
delivered pursuant to Section 6.1(a) or (b), (y) such Indebtedness shall not
have a definition of “Change of Control” or “Change in Control” (or any other
defined term having a similar purpose) that is materially more restrictive than
the definition of Change of Control set forth herein and (z) such Indebtedness
shall not be subject to a financial maintenance covenant more favorable to the
lenders providing such Indebtedness than those contained in the Loan Documents
(other than for periods after the Tranche B Term Maturity Date) and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(m) Indebtedness relating to Disqualified Capital Stock (i) issued to or owned
by the Borrower or any Subsidiary Guarantor and (ii) not issued by (x) the
Borrower or (y) any Subsidiary Guarantor (unless, in the case of this clause
(ii)(y), either (A) such Disqualified Capital Stock issued by a Subsidiary
Guarantor is issued to the Borrower or (B) such Disqualified Capital Stock
issued by a Wholly Owned Subsidiary Guarantor is issued to the Borrower or any
other Wholly Owned Subsidiary Guarantor);

(n) (i) secured or unsecured notes (such notes, “Incremental Equivalent Debt”);
provided that (A) the aggregate principal amount of all Incremental Equivalent
Debt, together with the aggregate principal amount (or committed amount, if
applicable) of all Term Loans (including Incremental Term Loans) and Revolving
Commitments (including Incremental Revolving Commitments) shall not exceed
$1,300,000,000, (B) the incurrence of such Indebtedness shall be subject to
clauses (ii), (iii) and (iv) of the proviso to Section 2.25(a), as if such
Incremental Equivalent Debt were an Incremental Term Loan or Incremental
Revolving Commitment, as applicable, and the date of incurrence of such
Incremental Equivalent Debt were an Increased Facility Closing Date, (C) such
Indebtedness shall mature no earlier than 181 days after the Tranche B Term
Maturity Date, (D) such Incremental Equivalent Debt shall not have a definition
of “Change of Control” or “Change in Control” (or any other defined term having
a similar purpose) that is materially more restrictive than the definition of
Change of Control set forth herein and (E) such Incremental Equivalent Debt
shall not be subject to a financial maintenance covenant more favorable to the
holders thereof than those contained in the Loan Documents (other than for
periods after the Tranche B Term Maturity Date) and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

88



--------------------------------------------------------------------------------

(o) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for customary indemnification, adjustment of purchase price
or similar obligations, in each case incurred or assumed in connection with the
disposition of any business, assets or a Restricted Subsidiary otherwise
permitted hereunder; provided that any such Indebtedness in connection with a
Permitted Acquisition in respect of Persons that do not, upon the acquisition
thereof (subject to any grace period set forth in Section 6.12), become
Subsidiary Guarantors or property that is not, upon acquisition thereof, owned
by Subsidiary Guarantors shall be subject to the consideration limitation in
clause 7.7(h)(v);

(p) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary Deposit Accounts and Securities Accounts
maintained by a Loan Party as part of its ordinary cash management program;

(q) unsecured Guarantee Obligations incurred by the Borrower of cash management
obligations of Subsidiaries incurred in the ordinary course of business;

(r) unsecured Guarantee Obligations incurred in the ordinary course of business
by the Borrower of operating leases of Subsidiaries; and

(s) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed 20% of Consolidated Tangible Assets in
the aggregate at any time outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens in existence on the Closing Date and, to the extent not otherwise
permitted by this Section 7.3, listed on Schedule 7.3(b), unless neither (x) the
aggregate outstanding principal amount of the obligations secured thereby nor
(y) the aggregate fair market value (determined as of the Closing Date) of the
assets subject thereto exceeds (as to the Borrower and all Restricted
Subsidiaries) $50,000 (provided that the aggregate outstanding principal amount
of the obligations secured by, or the aggregate fair market value (determined as
of the date such Lien is incurred) of the assets subject to, any Lien existing
on the Closing Date not otherwise permitted by this Section 7.3 and not listed
on Schedule 7.3(b) does not exceed $1,000,000), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

 

89



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets (or Permitted Refinancing Indebtedness in respect thereof),
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased;

(d) Liens created pursuant to the Security Documents;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other assets of the Borrower or any Restricted Subsidiary
other than proceeds thereof and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(g) Liens on assets of Restricted Subsidiaries solely in favor of the Borrower
or a Loan Party as secured party and securing Indebtedness owing by a Restricted
Subsidiary to the Borrower or a Loan Party;

(h) Liens incurred in connection with any transfer of an interest in accounts or
notes receivable or related assets as part of a Qualified Receivables
Transaction;

(i) Liens on the real property owned by Foreign Subsidiaries listed on Schedule
7.3(i) hereto; provided that the aggregate outstanding principal amount of all
Indebtedness secured by all Liens permitted under this clause (i) does not
exceed $25,000,000 at any time;

(j) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(k) Liens securing obligations in respect of Swap Agreements incurred in the
ordinary course of business;

(l) Liens renewing, extending or refunding any Lien permitted by Section 7.3(c)
or Section 7.3(e), provided, that (i) the principal amount of Indebtedness
secured by any such Lien immediately prior to such extension, renewal or
refunding is not increased and (ii) such Lien is not extended to any additional
property;

(m) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member;

(n) Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be secured only by a Lien on the Collateral and on a pari
passu or subordinated basis with the Obligations and shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;
and

 

90



--------------------------------------------------------------------------------

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Restricted Subsidiaries) 10.0% of Consolidated Tangible Assets;

provided that notwithstanding the foregoing, in no event shall any Lien exist
upon the Capital Stock of U.S. Newco, other than (A) Liens arising under the
Loan Documents or (B) nonconsensual Liens imposed by operation of law and
Permitted Encumbrances (other than pursuant to clause (i) of the definition
thereof).

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Person may be merged or consolidated with or into the Borrower (provided
that the Borrower shall be the continuing or surviving corporation) or, subject
to Section 7.12(f), with or into any Restricted Subsidiary (provided that
(w) the Restricted Subsidiary shall be the continuing or surviving corporation;
(x) if any of the involved parties is a Wholly Owned Subsidiary, then the
surviving entity shall be a Wholly Owned Subsidiary, (y) if any of the involved
parties is a Loan Party, then the surviving entity shall be a Loan Party and
(z) if any of the involved parties is a Wholly Owned Subsidiary Guarantor, then
the surviving entity shall be a Wholly Owned Subsidiary Guarantor); provided
that any such merger involving a Person that is not a Wholly-Owned Subsidiary of
the Borrower immediately prior to such merger shall not be permitted unless also
permitted by Section 7.7 and any such merger in connection with the Purchase of
any Person that is not a Wholly-Owned Subsidiary of the Borrower immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.7.

(b) any Restricted Subsidiary may liquidate or dissolve (i) if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
or (ii) pursuant to any IP Reorganization Transaction;

(c)(i) any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets (x) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise), (y) pursuant to a Disposition permitted by
Section 7.5, (ii) any Restricted Subsidiary of the Borrower that is not a Wholly
Owned Subsidiary Guarantor may Dispose of any or all of its assets to any
Subsidiary Guarantor and (iii) any Restricted Subsidiary may Dispose of any or
all of its assets to the Borrower or any other Restricted Subsidiary in any IP
Reorganization Transaction; and

(d) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

91



--------------------------------------------------------------------------------

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the Disposition of any asset (i) of the Borrower or any Restricted
Subsidiary to the Borrower or any Wholly Owned Subsidiary Guarantor, (ii) of any
Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor to a
Subsidiary Guarantor, (iii) solely among Restricted Subsidiaries that are not
Loan Parties, (iv) of a Restricted Subsidiary that is not a Loan Party to a Loan
Party, (v) solely among Loan Parties (other than the Borrower) that are not
Wholly Owned Subsidiary Guarantors and (vi) of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary in any IP Reorganization
Transaction;

(e) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;

(f) any Disposition of an interest in accounts or notes receivable and related
assets as part of a Qualified Receivables Transaction;

(g) any Lien permitted under Section 7.3, any merger, consolidation, liquidation
or dissolution permitted under Section 7.4, any Restricted Payment permitted
under Section 7.6 and any Investment permitted under Section 7.7;

(h) any Disposition pursuant to any Swap Agreement permitted hereunder;

(i) any Disposition of accounts receivable (and rights ancillary thereto) of
Restricted Subsidiaries pursuant to, and in accordance with the terms of, the
factoring agreement pursuant to which the Factoring Indebtedness referred to in
Section 7.2(h) is incurred;

(j) any (i) Disposition pursuant to any non-exclusive license of Intellectual
Property and (ii) any exclusive license of Intellectual Property entered into in
the ordinary course of business of the applicable Group Member;

(k) dispositions of accounts receivable and other rights to payment principally
for collection purposes; and

(l) the Disposition of other property having a fair market value not to exceed
10% of Consolidated Tangible Assets in the aggregate for any fiscal year of the
Borrower; provided that (i) the consideration for any such Disposition (or
series of related Dispositions) in excess of $40,000,000 consists of at least
75% cash consideration (provided that for purposes of the 75% cash consideration
requirement (A) (1) the amount of any Indebtedness of the Borrower or any
Restricted Subsidiary (as shown on such person’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets, (2) the
amount of any trade-in value applied to the purchase price of any replacement
assets acquired in connection with such Disposition and (3) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (3), not in excess of
$40,000,000, in each case shall be deemed to be cash and (B) Cash Equivalents
and marketable U.S. debt securities (determined in accordance with GAAP) shall
be deemed to be cash), (ii) no Event of Default then exists or would result
therefrom and (iii) the Net Proceeds thereof are applied in accordance with
Section 2.12(b).

 

92



--------------------------------------------------------------------------------

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of such Group Member, whether now or hereafter
outstanding, or make any other distribution in respect of such Group Member’s
Capital Stock, either directly or indirectly, whether in cash or property or in
obligations of such Group Member (collectively, “Restricted Payments”), except
that:

(a) any (i) Restricted Subsidiary may declare or make Restricted Payments
ratably with respect to any class of its Capital Stock and (ii) Restricted
Subsidiary may declare or make Restricted Payments in any IP Reorganization
Transaction;

(b) dividends may be declared and made by the Borrower with respect to its
Capital Stock payable solely in additional shares of its common stock or
Acceptable Preferred Equity;

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee, provided, that the aggregate amount of payments under this clause
(c) after the date hereof (net of any proceeds received by the Borrower after
the date hereof in connection with resales of any common stock or common stock
options so purchased) shall not exceed $10,000,000;

(d) dividends and other Restricted Payments may be declared and made by any
Restricted Subsidiary with respect to its Capital Stock (i) to the Borrower or
any Wholly Owned Subsidiary Guarantor that owns Capital Stock of such
Subsidiary, (ii) with respect to any such Restricted Subsidiary that is a Loan
Party (other than any Wholly Owned Subsidiary Guarantor) to any Loan Party that
owns Capital Stock of such Subsidiary, (iii) with respect to any Restricted
Subsidiary that is not a Loan Party, to any Loan Party that owns Capital Stock
of such Subsidiary and (iv) with respect to any Restricted Subsidiary that is
not a Loan Party (and for which no Loan Party owns any Capital Stock) to any
other Restricted Subsidiary that is not a Loan Party that owns Capital Stock of
such Subsidiary; and

(e) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower and its Restricted Subsidiaries may declare and make
additional Restricted Payments; provided that such Restricted Payments shall not
exceed $30,000,000 in the aggregate in any fiscal year; provided further that
(i) additional Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any fiscal year shall be permitted so long as on a pro forma
basis, after giving effect to the making of such Restricted Payment and the
incurrence of any Indebtedness in connection therewith, the Consolidated
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, is less
than 3.50:1.00, (ii) additional Restricted Payments in an aggregate amount not
to exceed $5,000,000 in any fiscal year shall be permitted so long as on a pro
forma basis, after giving effect to the making of such Restricted Payment and
the incurrence of any Indebtedness in connection therewith, the Consolidated
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, is less
than 3.00:1.00 (it being understood that such amount shall be in addition to
amounts permitted under clause (i) above) and (iii) additional Restricted
Payments in an aggregate amount not to exceed $20,000,000 in any fiscal year
shall be permitted so long as on a pro forma basis, after giving effect to the
making of such Restricted Payment and the incurrence of any Indebtedness in
connection therewith, the Consolidated Leverage Ratio, recomputed as of the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, is less than 2.50:1.00 (it being understood
that such amount shall be in addition to amounts permitted under clauses (i) and
(ii) above).

 

93



--------------------------------------------------------------------------------

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and
(ii) Investments existing on the Closing Date and, to the extent not otherwise
permitted by Section 7.7, set forth on Schedule 7.7(a), unless such Investment
(valued at cost) does not exceed $50,000 (provided that the aggregate amount
(valued at cost) of such unlisted Investments does not exceed $1,000,000);

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses)
consistent with prudent business practice and in an aggregate amount for all
Group Members not to exceed $5,000,000 at any one time outstanding; and payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;

(e) the Acquisition;

(f) (i) Investments, loans or advances made by the Borrower or any Restricted
Subsidiary in the Borrower or any Wholly Owned Subsidiary Guarantor,
(ii) Investments, loans or advances made by any Restricted Subsidiary that is
not a Loan Party in any Loan Party, (iii) Investments, loans or advances made by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party, (iv) Investments, loans or advances made by
(x) any Loan Party in any Restricted Subsidiary that is not a Loan Party and
(y) by the Borrower or any Wholly Owned Subsidiary Guarantor in any Loan Party
(other than the Borrower) that is not a Wholly Owned Subsidiary Guarantor in an
aggregate amount (as to clauses (x) and (y) taken together) not to exceed
$50,000,000 and (v) Investments, loans or advances made by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary in any IP
Reorganization Transaction;

(g) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

(h) Permitted Acquisitions; provided that with respect to each purchase or other
acquisition made pursuant to this Section 7.8(h):

(i) immediately before and immediately after giving effect on a pro forma basis
to any such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness), the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.1, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.1(a) or
(b) as though such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness) had been consummated as of the first
day of the fiscal period covered thereby;

 

94



--------------------------------------------------------------------------------

(ii) on a pro forma basis, giving effect to any such purchase or other
acquisition (and any related acquisition, assumption or incurrence of
Indebtedness), each of the Consolidated Leverage Ratio and Consolidated Secured
Leverage Ratio immediately after such acquisition or assumption (in each case
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.1(a) or (b)) is at least 0.25
less than the Consolidated Leverage Ratio and Consolidated Secured Leverage
Ratio required by Section 7.1 for the most recently ended fiscal quarter for
which financial information has been delivered pursuant to Section 6.1(a) or
(b);

(iii) any Indebtedness incurred in connection with such Permitted Acquisition
(for the avoidance of doubt, other than Indebtedness assumed in connection
therewith, including any such Indebtedness assumed in accordance with
Section 7.2(k)) shall be incurred pursuant to Section 7.2(l), an Incremental
Term Facility or Incremental Revolving Commitments; provided that any such
Incremental Term Facility shall not be subject to a financial maintenance
covenant more favorable to the lenders providing such Indebtedness than those
contained in the Loan Documents (other than for periods after the Tranche B Term
Maturity Date), and

(iv) the aggregate consideration (whether cash or property, as valued in good
faith by the board of directors of the Borrower) given by the Group Members for
all acquisitions consummated in reliance on this Section 7.8(h) of (x) Persons
that do not, upon the acquisition thereof, become Subsidiary Guarantors or
(y) property that is not, upon acquisition thereof, owned by Subsidiary
Guarantors, shall not exceed $150,000,000;

(i) Investments comprised of capital contributions (whether in the form of cash,
a note, or other assets) in a Restricted Subsidiary or other special-purpose
entity created solely to engage in a Qualified Receivables Transaction or
otherwise resulting from transfers of assets permitted hereunder to such a
special-purpose entity;

(j) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations (including operating lease obligations), incurred in the
ordinary course of business, of the Borrower or any other Loan Party;

(k) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 7.5;

(m) [Reserved.];

(n) Investments with respect to Swap Agreements otherwise permitted hereunder;
and

 

95



--------------------------------------------------------------------------------

(o) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost) outstanding at any time not to exceed 20% of
Consolidated Tangible Assets (which aggregate amount shall be net of returns on
such Investments received by the Borrower or any of its Restricted
Subsidiaries).

7.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Unsecured Debt, Permitted Unsecured Debt or any
Indebtedness that is subordinated to the Obligations; provided that the Borrower
shall be permitted to repay any Senior Unsecured Debt, Permitted Unsecured Debt
or any Indebtedness that is subordinated to the Obligations so long as, (i) on a
pro forma basis, after giving effect to such prepayment and any Indebtedness
incurred with respect thereto, (x) the Consolidated Leverage Ratio (determined
on the basis of the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.1(a) or (b)) is less than 4.00:1.00
and (y) the Consolidated Secured Leverage Ratio (determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b)) is less than 2.25:1.00 and (ii) on the date
of such repayment, there shall be no more than $75,000,000 in aggregate amount
of Revolving Extensions of Credit outstanding or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Bridge Loans, the Senior Unsecured
Debt, Permitted Unsecured Debt or any such subordinated Indebtedness (other than
any such amendment, modification, waiver or other change that (i) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce
the rate or extend any date for payment of interest thereon or (ii) is not
materially adverse to the Lenders).

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided that
this Section 7.9 shall not prohibit (i) transactions between or among Loan
Parties not involving any other Affiliate, (ii) any Restricted Payment permitted
by Section 7.6, (iii) any guaranty, advance or other investment permitted by
Section 7.7 by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary, (iv) transactions pursuant to agreements in effect on the Closing
Date and disclosed in the Borrower’s or Collective’s filings with the SEC and
any extensions, renewals, amendments or modifications thereof (provided, that
this clause (iv) shall not apply to any extension, or renewal of, or any
amendment or modification of such agreements that is less favorable to the
Borrower or the applicable Restricted Subsidiaries, as the case may be, than the
terms of such transaction as in effect on the Closing Date), (v) the payment of
reasonable and customary amounts paid to, and indemnities provided on behalf of,
officers, directors, managers, employees or consultants of the Borrower or any
Restricted Subsidiary, (vi) transactions between the Borrower or any Restricted
Subsidiary, on the one hand, and any Restricted Subsidiary or other
special-purpose entity created to engage solely in a Qualified Receivables
Transaction, on the other hand and (vii) any IP Reorganization Transactions.

7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary has actual or reasonably anticipated exposure (other than those in
respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.

 

96



--------------------------------------------------------------------------------

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than the Saturday closest to (either before or after) December 31 or
change the Borrower’s method of determining fiscal quarters.

7.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents, provided that the foregoing shall not apply to
restrictions or conditions (a) imposed by law or by this Agreement, the other
Loan Documents, any Swap Agreement, the Bridge Credit Agreement or the Senior
Unsecured Debt Agreement, (b) (i) existing on the Closing Date and identified on
Schedule 7.12 and (ii) any extension or renewal of such restriction or condition
or any agreement evidencing such restriction or condition or any amendment or
modification thereof, in each case that does not materially expand the scope of
any such restriction or condition), (c) contained in agreements relating to the
sale of a Subsidiary or Subsidiaries pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is, or the
Subsidiaries that are, to be sold (or, in each case, the assets of, or Equity
Interests therein), (d) contained in any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby and proceeds thereof), (e) contained in leases or other
agreements that are customary and restrict the assignment (or subletting)
thereof and relate only to the assets subject thereto, (f) (i) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary is acquired, so
long as such restrictions were not entered into solely in contemplation of such
Restricted Subsidiary becoming a Restricted Subsidiary (provided that for so
long as such restrictions are applicable (including pursuant to clause (f)(ii)),
no other Restricted Subsidiary may be merged or consolidated with such
Restricted Subsidiary if the property subject to such restrictions would be
expanded as a result of such merger or consolidation) and (ii) any renewal or
extension of a restriction or condition permitted by clause (f)(i) or any
agreement evidencing such restriction or condition or any amendment or
modification thereof so long as such renewal or extension does not materially
expand the scope of such restriction or condition, (g) contained in agreements
relating to a Disposition permitted hereunder pending such Disposition, provided
such restrictions and conditions apply only to the assets subject to such
Disposition, (h) are set forth in agreements governing Indebtedness or other
obligations of Foreign Subsidiaries, (i) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
other similar arrangements permitted hereunder, (j) are restrictions with
respect to cash collateral so long as the Lien in respect of such cash
collateral is permitted under Section 7.3 (k) are provisions requiring the
granting of a Lien to any Person on any Collateral if a Lien is granted with
respect to such Collateral securing the Obligations (it being understood that
any such Lien shall only be permitted if permitted under Section 7.3), (l) are
set forth in any Permitted Refinancing Indebtedness (so long as such
restrictions set forth therein are not materially more restrictive than the
comparable provisions of the Indebtedness being refinanced) or (m) are customary
net worth provisions contained in real property leases or licenses of
Intellectual Property, so long as the Borrower has determined in good faith that
such provisions could not reasonably be expected to impair the ability of the
Borrower and the other Loan Parties to satisfy the Obligations.

 

97



--------------------------------------------------------------------------------

7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary of the
Borrower or (b) make loans or advances to, or other Investments in, the Borrower
or any other Restricted Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, the Bridge Credit Agreement and/or the Senior
Unsecured Debt Agreement, (ii) (x) existing on the Closing Date and identified
on Schedule 7.13 and (y) any extension or renewal of such encumbrance or
restriction or any agreement evidencing such encumbrance or restriction or any
amendment or modification thereof, in each case that does not materially expand
the scope of any such encumbrance or restriction, (iii) any restrictions with
respect to a Subsidiary (or the assets or Capital Stock thereof) imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iv) leases or other agreements that are customary and restrict the
assignment (or subletting) thereof or relate only to the assets subject thereto,
(v) (x) any restrictions that are binding on a Restricted Subsidiary at the time
such Subsidiary is acquired, so long as such restrictions were not entered into
solely in contemplation of such Subsidiary becoming a Subsidiary and (y) any
renewal or extension of a restriction or condition permitted by clause (v)(x) or
any agreement evidencing such restriction or condition or any amendment or
modification thereof that does not materially expand the scope of such
restriction or condition, (vi) any agreement relating to a Disposition permitted
hereunder pending such Disposition, provided such restrictions and conditions
apply only to the assets subject to such Disposition, (vii) any agreement
governing Indebtedness or other obligations of a Foreign Subsidiary,
(viii) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures other similar arrangements
permitted hereunder, (ix) agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and proceeds thereof), (x) any provisions requiring the granting of a
Lien to any Person on any Collateral if a Lien is granted with respect to such
Collateral securing the Obligations (it being understood that any such Lien
shall be permitted only if permitted under Section 7.3), (xi) any agreement
relating to Permitted Refinancing Indebtedness (so long as such restrictions set
forth therein are not materially more restrictive than the comparable provisions
of the Indebtedness being refinanced), (xii) are restrictions with respect to
cash collateral so long as the Lien in respect of such cash collateral is
permitted under Section 7.3 or (xiii) are customary net worth provisions
contained in real property leases or licenses of Intellectual Property, so long
as the Borrower has determined in good faith that such provisions could not
reasonably be expected to impair the ability of the Borrower and the other Loan
Parties to satisfy the Obligations .

7.14 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the date of this Agreement (after giving
effect to the Acquisition) or that are reasonably related thereto.

7.15 Amendments to Target Acquisition Documents. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Target Acquisition Documentation or any such other documents except for any such
amendment, supplement or modification that (i) becomes effective after the
Closing Date and (ii) could not reasonably be expected to have a Material
Adverse Effect.

7.16 New CFC Entities. (i) Conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its (A) ownership of (x) the IP Assets (it being
understood that manufacturing, selling and distributing of products and goods
relating to the IP Assets and engaging in any licensing of IP Assets and any
transactions ancillary to the foregoing shall be considered to be incidental to
ownership of the IP Assets for purposes hereof) and (y) Capital Stock of any
other Non-Domestic Subsidiary (it being understood that any IP Reorganization
Transaction shall be permitted) and (B) organizational existence, (ii) incur,
create or assume any Indebtedness or other liabilities or financial obligations,
except (A) pursuant to the New CFC Intercompany Note, (B) nonconsensual
obligations imposed by operation of law, (C) obligations with respect to its
Capital Stock, (D) franchise taxes, (E) unsecured trade payables incurred in the
ordinary course of business and (F) other unsecured Indebtedness and other
obligations in an aggregate principal amount (for all New CFC Entities and
together with the aggregate principal amount of unsecured Indebtedness of U.S.
Newco) not to exceed $1,000,000 at any time outstanding, (iii) own, lease,
manage or otherwise operate any properties or assets other than the IP Assets,
Capital Stock of other Non-Domestic Subsidiaries, the proceeds of any
Indebtedness permitted by this Section 7.16 and other property or assets
necessary for the conduct of business otherwise permitted by this Section 7.16
(it being understood that the foregoing shall not prevent any IP Reorganization
Transactions that require any New CFC Entity to temporarily own any property or
assets that are not IP Assets and Capital Stock of Non-Domestic Subsidiaries),
(iv) permit any Lien to exist upon any of its property or assets, other than
nonconsensual Liens imposed by operation of law and Permitted Encumbrances
(other than pursuant to clause (i) of the definition thereof), (v) Dispose of
any IP Assets (other than (1) pursuant to Section 7.5(j) or (l), (2) any
intercompany Disposition to U.S. Newco, a Loan Party or another New CFC Entity
and (3) any intercompany Disposition to WILP or any of its Subsidiaries so long
as the fair market value of all IP Assets so Disposed does not exceed $5,000,000
in the aggregate), (vi) other than in any IP Reorganization Transaction, merge
with or into any Restricted Subsidiary or any other Person, unless the surviving
entity is a Domestic Subsidiary, a Loan Party or a New CFC Entity.

 

98



--------------------------------------------------------------------------------

7.17 U.S. Newco. (i) Incur, create or assume any Indebtedness or other
liabilities or financial obligations, except (A) nonconsensual obligations
imposed by operation of law, (B) obligations with respect to its Capital Stock,
(C) Guarantee Obligations arising under the Loan Documents, (D) franchise taxes,
(E) unsecured trade payables incurred in the ordinary course of business and
(F) other unsecured Indebtedness or other obligations in an aggregate principal
amount (with the aggregate principal amount of unsecured Indebtedness of the New
CFC Entities) not to exceed $1,000,000 at any time outstanding, (ii) permit any
Lien to exist upon any of its property or assets, other than (A) Liens arising
under the Loan Documents or (B) nonconsensual Liens imposed by operation of law
and Permitted Encumbrances (other than pursuant to clause (i) of the definition
thereof) or (iii) merge with or into any Restricted Subsidiary or any other
Person, unless the surviving entity is a Loan Party or U.S. Newco.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement (and, if such
failure relates to a nonconsensual Lien for which neither (x) the aggregate
outstanding principal amount of the obligations secured thereby nor (y) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds $5,000,000, either (i) such failure shall
remain unremedied for 30 calendar days after the earlier of (1) the day on which
the President, the Chief Executive Officer, the Chief Financial Officer or the
Treasurer of the Borrower first obtains knowledge of such failure or (2) the day
on which notice of such failure is given to the Borrowers by the Administrative
Agent or any Lender (the “Commencement Date”) or (ii) the Borrower or its
Restricted Subsidiary, as the case may be, shall fail, before the expiration of
15 calendar days after the Commencement Date, to begin, and at all times
thereafter to continue, to contest such nonconsensual Lien in good faith by
appropriate legal proceedings) or Sections 5.5 and 5.7(b) of the Guarantee and
Collateral Agreement; or

 

99



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $30,000,000 or more; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; or (iii) the PBGC shall institute proceedings to terminate any
Pension Plan;; and in each case in clauses (i) through (iii) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a Material Adverse Effect; or

 

100



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not disputed coverage) of
$30,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect in any material respect, or any Loan Party or any Affiliate of
any Loan Party shall so assert in writing, or any Lien created by any of the
Security Documents on any property with a fair market value (individually or in
the aggregate for all affected properties) of more than $5,000,000 shall cease
to be enforceable and of the same effect and priority purported to be created
thereby; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert in writing; or

(k) (i) the acquisition of beneficial ownership, directly or indirectly, by any
Person or group (within the meaning of the Securities Exchange Act of 1934 (the
“Exchange Act”) and the rules of the SEC thereunder as in effect on the date
hereof), other than Permitted Holders, of Capital Stock representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Borrower; or (ii) a Specified Change of Control
shall occur; or

(l) the subordination provisions contained in any Indebtedness required by the
terms hereof to be subordinated to the Obligations shall cease, for any reason,
to be in full force and effect in any material respect or any Loan Party or any
Affiliate of any Loan Party shall so assert in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

101



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints each of
the Administrative Agent and the Foreign Currency Agent as the agent of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes each of the Administrative Agent and the Foreign Currency
Agent, in their respective capacities, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent or the Foreign Currency Agent, as applicable, by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither the Administrative Agent nor the
Foreign Currency Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. Each of the Administrative Agent and the Foreign
Currency Agent may execute any of its duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. Neither
the Administrative Agent nor the Foreign Currency Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

102



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent and the Foreign Currency Agent. Each of the
Administrative Agent and the Foreign Currency Agent shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. Each of the Administrative Agent and the Foreign Currency
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each of the Administrative
Agent and the Foreign Currency Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each of the Administrative Agent and the
Foreign Currency Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

103



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent and Foreign Currency Agent. (a) The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 

104



--------------------------------------------------------------------------------

(b) The Foreign Currency Agent may resign as Foreign Currency Agent upon 10
days’ notice to the Lenders, the Borrower and the Administrative Agent. If the
Foreign Currency Agent shall resign as Foreign Currency Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Foreign Currency Agent, and the term “Foreign Currency Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Foreign Currency Agent’s rights, powers and duties as Foreign
Currency Agent shall be terminated, without any other or further act or deed on
the part of such former Foreign Currency Agent or any of the parties to this
Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Foreign Currency Agent by the date that is 10 days following a
retiring Foreign Currency Agent’s notice of resignation, the retiring Foreign
Currency Agent’s resignation shall nevertheless thereupon become effective, and
the Lenders shall assume and perform all of the duties of the Foreign Currency
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Foreign Currency
Agent’s resignation as Foreign Currency Agent, the provisions of this Section 9
and of Section 10.5 shall continue to inure to its benefit.

9.10 Arrangers, Documentation Agents and Syndication Agent. Neither the
Arrangers, the Documentation Agents nor the Syndication Agent shall have any
duties or responsibilities hereunder in their respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of the financial
covenants in this agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.18 without the written consent of
each Lender directly and adversely affected thereby; (v) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 6.5 of the Guarantee and
Collateral Agreement with respect to the order in which the proceeds of
Collateral are applied or the pro rata sharing provisions set forth therein
without the written consent of each Lender directly and adversely affected
thereby; (vii) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent or the
Foreign Currency Agent without the written consent of the Administrative Agent
or the Foreign Currency Agent, as applicable; (viii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; or (ix) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

105



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Tranche A Term Loans
or all outstanding Tranche B Term Loans (“Replaced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document and (ii) prior to the Closing Date, the
Administrative Agent, with the consent of the Borrower, may amend, modify or
supplement this Agreement without the consent of any Lender or the Required
Lenders so long as the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from Lenders constituting the Required Lenders stating that such
Lenders object to such amendment; provided that in no event shall any such
amendment, modification or supplement amend any provision requiring, in
accordance with the first paragraph of this Section 10.1, the consent of each of
the Lenders or each of the Lenders affected thereby.

 

106



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower, the Administrative Agent and
the Foreign Currency Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

   Wolverine World Wide, Inc.   

9341 Courtland Drive N.E.

Rockford, Michigan 49351

Attention: Donald T. Grimes

   Telecopy: 616-866-0257    Telephone: 616-863-4404
Administrative Agent (and with respect to any notices to JPMorgan Chase Bank,
N.A., as Issuing Lender):    JPMorgan Chase Bank, N.A.    10 South Dearborn, 7th
Floor    Chicago, Illinois 60603          Attention: April Yebd    Telecopy:
888-292-9533    Telephone: 312-732-2628    Email:
jpm.agency.servicing.4@jpmchase.com

Foreign Currency Agent:

   J.P. Morgan Europe Limited    125 London Wall    London EC2Y 5AJ   
Attention: The Manager, Loan & Agency Services    Telecopy: 44-207-777-2360

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Foreign Currency Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

107



--------------------------------------------------------------------------------

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each of the Administrative Agent and the Arrangers for all its reasonable and
invoiced costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and the Arrangers, one
firm of regulatory counsel and one firm of local counsel in each appropriate
jurisdiction and other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender, the Issuing Lender, the Swingline Lender, the
Foreign Currency Agent and the Administrative Agent for all its reasonable and
invoiced costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of one counsel to
the Lenders and the Administrative Agent, one firm of local counsel in each
appropriate jurisdiction and other counsel retained with the Borrower’s consent
(not to be unreasonably withheld or delayed) (provided that in the case of an
actual (or perceived, if set forth in a writing by the affected party to the
Borrower) conflict of interest, where the affected party informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected party), (c) to pay, indemnify, and hold each Lender, the
Issuing Lender, the Swingline Lender, the Foreign Currency Agent and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from the Borrower’s delay
in paying, stamp, excise and other similar Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, (d) to pay or reimburse each Foreign Currency Lender or the Issuing
Lender for all of its reasonable and invoiced losses, costs or expenses
sustained in connection with any conversion of Obligations, fees, payments or
any other amounts payable to such Foreign Currency Lender or the Issuing Lender,
as applicable, from any currency other than Dollars to its Dollar Equivalent;
provided that such conversion shall have resulted from the Borrower’s failure to
comply with its obligations hereunder and (e) to pay, indemnify, and hold each
Lender, the Issuing Lender, the Swingline Lender, the Foreign Currency Agent and
the Administrative Agent, their respective affiliates, and their respective
officers, directors, employees, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of one firm of counsel for all Indemnitees and,
if necessary, one firm of regulatory counsel and one firm of local counsel in
each appropriate jurisdiction for all Indemnitees (provided that in the case of
an actual (or perceived, if set forth in a writing by the affected Indemnitee to
the Borrower) conflict of interest, where

 

108



--------------------------------------------------------------------------------

the Indemnitee informs the Borrower of such conflict and thereafter retains its
own counsel, the reasonable and invoiced costs and expenses of another firm of
counsel for such affected Indemnitee), in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (e), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of, or material breach of any Loan Document by, such
Indemnitee, provided, further, that this Section 10.5(e) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim, and provided further that this Section 10.5(e) shall not
require the reimbursement of costs, expenses and disbursements of any Indemnitee
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents (it being understood that any reimbursement in connection with such
costs, expenses and disbursements shall be governed by Section 10.5(a)). Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee or a material breach of any Loan Document by such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Donald T. Grimes (Telephone No. 616-863-4404)
(Telecopy No. 616-866-0257), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, the Borrower or any Affiliate of the Borrower, all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 8(a) or (f) has occurred
and is continuing, any other Person; and provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;

 

109



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and

(C) the Issuing Lender; provided that no consent of the Issuing Lender shall be
required (i) for an assignment of all or any portion of a Term Loan or (ii) if
the Issuing Lender’s exposure in respect of Letters of Credit issued by it is
less than $1,000,000.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche A Term Facility, the Tranche B Term
Facility and any Incremental Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

110



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Borrower at a price below the par value
thereof; provided that any such assignment shall be subject to the following
additional conditions: (1) no Default or Event of Default shall have occurred
and be continuing immediately before and after giving effect to such assignment,
(2) on the date of effectiveness of such purchase and assignment, there shall be
no more than $50,000,000 in aggregate amount of Revolving Loans and Swingline
Loans outstanding, (3) no proceeds of Revolving Loans, Swingline Loans or
Letters of Credit shall be used to fund such purchase and assignment, (4) any
such offer to purchase shall be offered to all Term Lenders of a particular
tranche on a pro rata basis, with mechanics to be agreed by the Administrative
Agent and the Borrower, (5) any Loans so purchased shall be immediately
cancelled and retired and (6) the Borrower shall provide, as of the date of its
offer to purchase and as of the date of the effectiveness of such purchase and
assignment, a customary representation and warranty that it is not in possession
of any material non-public information with respect to the Borrower, its
Subsidiaries or their respective securities that (i) has not been disclosed to
the assigning Lender prior to such date and (ii) could reasonably be expected to
have a material effect upon, or otherwise be material to, a Lender’s decision to
assign Loans to the Borrower (in each case, other than because such assigning
Lender does not wish to receive material non-public information with respect to
the Borrower, its Subsidiaries or their respective securities).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

111



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(i) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (ii) directly affects
such Participant. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.23 with respect to any
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.19 and 2.20 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 2.19 or 2.20, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the Borrower (upon request) or otherwise to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d).

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

112



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, with the prior written consent of the Administrative Agent, upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. Except as otherwise set forth in the Commitment Letter, dated
May 1, 2012, or the Fee Letter, dated May 1, 2012, this Agreement and the other
Loan Documents represent the entire agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

113



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

114



--------------------------------------------------------------------------------

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations with respect to any
Subsidiary Guarantor that has become an Immaterial Subsidiary or an Excluded
Foreign Subsidiary.

(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements and/or
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(the date of the occurrence of the foregoing, the “Termination Date”), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

10.15 Judgment Currency.

(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent, the respective Lender or
Issuing Bank of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Bank under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

115



--------------------------------------------------------------------------------

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.15, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, in each case, who are instructed to comply with the confidentiality
provisions herein, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document, or (j) if agreed in writing by the Borrower in its sole
discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17 Termination. If the Commitments hereunder are terminated prior to the
Closing Date or the Closing Date has not occurred on or prior to February 1,
2013, this Agreement shall automatically terminate (if the Commitments are
terminated, immediately, and if the Closing Date has not occurred on or prior to
February 1, 2013, at 12:00 a.m. on February 2, 2013) and all obligations (other
than those expressly stated to survive such termination, the requirement to pay
any fees payable hereunder upon the expiration or termination of the Commitments
and obligations under Section 10.5 and Section 10.16) of the Administrative
Agent, the Lenders and each Loan Party under this Agreement shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

116



--------------------------------------------------------------------------------

10.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.19 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WOLVERINE WORLD WIDE, INC. By:  

/s/  Donald T. Grimes

  Name: Donald T. Grimes   Title: SVP, CFO



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/  Krys Szremski

  Name: Krys Szremski   Title:   Vice President



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as Foreign Currency Agent By:  

/s/  Ching Loh

  Name: Ching Loh   Title: Associate



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent and as a Lender

By:  

/s/  Robert M. Jamula

  Name: Robert M. Jamula   Title: Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Documentation Agent and as a Lender By:   /s/  Randal
Wolffis  

Name: Randal Wolffis

Title: Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender By:  
/s/  Arthur F. Gray  

Name: Arthur F. Gray

Title: Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/  Joshua J. Dunham  

Name: Joshua J. Dunham

Title: Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/  Ted Hawke  

Name: Ted Hawke

Title: Senior Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/  Thomas Vandermeulen  

Name: Thomas Vandermeulen

Title: Vice President



--------------------------------------------------------------------------------

HSBC BANK PLC, as a Lender By:   /s/  Peter Ian Wood  

Name: Peter Ian Wood

Title: Senior Corporate Banking Manager



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:   /s/  Andrew Bicker  

Name: Andrew Bicker

Title: Vice President



--------------------------------------------------------------------------------

HUNAN COMMERCIAL BNAK, LTD. NEW YORK AGENCY, as a Lender By:   /s/  Henry Hsieh
 

Name: Henry Hsieh

Title: Assistant Vice President



--------------------------------------------------------------------------------

THE HUNTIGTON NATIONAL BANK, as a Lender By:   /s/  Kristine L. Vigliotti  

Name: Kristine L. Vigliotti

Title: Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/  Marianne T. Meil  

Name: Marianne T. Meil

Title: Senior Vice President



--------------------------------------------------------------------------------

THE NORTHER TRUST COMPANY, as a Lender By:   /s/  Phillip McCaulay  

Name: Phillip McCaulay

Title: Vice President



--------------------------------------------------------------------------------

THE PRIVATE BANK & TRUST COMPANY, as a Lender By:   /s/  David W. Edwards  

Name: David W. Edwards

Title: Managing Director



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:   /s/  Alexander L. Rody  

Name: Alexander L. Rody

Title: Senior Vice President



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:   /s/  MEGAN LIVINGSTON  

Name: MEGAN LIVINGSTON

Title: VICE PRESIDENT



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH, as a Lender By:   /s/  Li-Hua Huang
 

Name: Li-Hua Huang

Title: Vice President & General Manager



--------------------------------------------------------------------------------

The Bank of East Asia, New York Branch, as a Lender By:   /s/  James Hua  

Name: James Hua

Title: Senior Vice President

By:  

/s/  Kitty Sin

 

Name: Kitty Sin

Title: Senior Vice President



--------------------------------------------------------------------------------

Union Bank, NA, as a Lender By:   /s/  Thomas Lass  

Name: Thomas Lass

Title: Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/  David W. Kee  

Name: David W. Kee

Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Commitments

 

Lender

   Revolving Facility
Commitment      Tranche A Term
Commitment      Tranche B Term
Commitment  

JPMorgan Chase Bank, N.A.

   $ 24,000,000.00       $ 66,000,000.00       $ 301,000,000.00   

Wells Fargo Bank, National Association

   $ 24,000,000.00       $ 66,000,000.00       $ 7,500,000.00   

Fifth Third Bank

   $ 18,000,000.00       $ 49,500,000.00       $ 7,500,000.00   

PNC Bank, National Association

   $ 18,000,000.00       $ 49,500,000.00       $ 7,500,000.00   

Bank of America, N.A.

   $ 14,666,666.67       $ 40,333,333.33      

Branch Banking & Trust Co.

   $ 13,333,333.33       $ 36,666,666.67      

HSBC Bank plc

   $ 6,666,666.67       $ 18,333,333.33      

HSBC Bank USA, N.A.

   $ 6,666,666.67       $ 18,333,333.33      

RBS Citizens, N.A.

   $ 13,333,333.33       $ 36,666,666.67      

Sumitomo Mitsui Banking Corporation

   $ 13,333,333.33       $ 36,666,666.67      

KeyBank National Association

   $ 9,333,333.33       $ 25,666,666.67       $ 12,500,000.00   

The Huntington National Bank

   $ 6,666,666.67       $ 18,333,333.33      

Union Bank, N.A.

   $ 6,666,666.67       $ 18,333,333.33      

The Northern Trust Company

   $ 5,333,333.33       $ 14,666,666.67      

The Bank of East Asia, New York Branch

   $ 4,000,000.00       $ 11,000,000.00      

Comerica Bank

   $ 4,000,000.00       $ 11,000,000.00       $ 1,500,000.00   

The PrivateBank

   $ 4,000,000.00       $ 11,000,000.00      

Taiwan Cooperative Bank Los Angeles Branch

   $ 4,000,000.00       $ 11,000,000.00      

Hua Nan Commercial Bank, Ltd.

   $ 2,666,666.67       $ 7,333,333.33      

Raymond James Bank, N.A.

   $ 1,333,333.33       $ 3,666,666.67       $ 12,500,000.00      

 

 

    

 

 

    

 

 

 

Total

   $ 200,000,000.00       $ 550,000,000.00       $ 350,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Mortgaged Property

Wolverine:

9341 Courtland Drive

Rockford, MI 49351

Target:

6001 Cane Run Road

Louisville, Kentucky



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Mandatory Costs

 

1. Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

in relation to a Loan in Pounds Sterling:

 

LOGO [g388439g12b10.jpg]   

in relation to a Loan in any currency other than Pounds Sterling:

percent per annum

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.15(C)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

Schedule 1.1C - Page 1



--------------------------------------------------------------------------------

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the most recent rate of
charge supplied by the Reference Bank to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union;

 

  (f) “Reference Bank” means the principal London offices of JPMorgan Chase
Bank, N.A.;

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, the Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by rhea Reference Bank as being the average of the Fee Tariffs
applicable to the Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of the Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

Schedule 1.1C - Page 2



--------------------------------------------------------------------------------

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or the Reference Bank pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
the Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.1C - Page 3



--------------------------------------------------------------------------------

SCHEDULE 1.1D

ADMINISTRATIVE SCHEDULE

FOREIGN CURRENCY LOANS

GENERAL

Foreign Currency Agent’s office for notices/borrowings/payment:

Loan and Agency Group

J. P. Morgan Europe Limited

25 Bank Street, Canary Wharf, London E14 5JP

Fax No: +44 20 7777 2360

CANADIAN DOLLARS

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    Canadian Payment
Office:    Agent’s CAD Wire Instructions    Bank Name:    Royal Bank of Canada,
Toronto    Swift:    ROYCCAT2    Account Name:    J.P. Morgan Europe Limited   
Swift:    CHASGB22    Account No.:    2194421

Borrowings:

Funding must be made available to the Foreign Currency Agent at the Canadian
Payment Office specified above on the Borrowing Date prior to:

12 p.m. London Time

Minimum amount of each Borrowing:

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

 

Schedule 1.1D - Page 1



--------------------------------------------------------------------------------

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the Canadian Payment
Office specified above prior to:

12 p.m. LondonTime

POUNDS STERLING

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    U.K. Payment Office:
   Agent’s GBP Wire Instructions    Bank Name and Account Name:    J.P.Morgan
Europe Limited, London    Swift:    CHASGB22    Sort Code:    40-52-06   
Account No.:    03043504 (IBAN GB82CHAS60924203043504)

Borrowings:

Funding must be made available to the Foreign Currency Agent at the U.K. Payment
Office specified above on the Borrowing Date prior to:

12 p.m. London Time

Minimum amount of each Borrowing:

Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. London time 3 Business Days prior to proposed prepayment date

 

Schedule 1.1D - Page 2



--------------------------------------------------------------------------------

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the U.K. Payment Office
specified above prior to:

11 a.m. London Time

THE EURO

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    Euro Payment Office:
   Agent’s EURO Wire Instructions    Bank Name:    JP Morgan AG, Frankfurt   
Swift:    CHASDEFX    Account Name:    J.P. Morgan Europe Limited    Swift:   
CHASGB22    Account No.:    DE93501108006001600037

Borrowings:

Funding must be made available to the Foreign Currency Agent at the Euro Payment
Office specified above on the Borrowing Date prior to:

12 p.m. London time

Minimum amount of each Borrowing:

Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. London time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the Euro Payment Office
specified above prior to:

11 a.m. London time

 

Schedule 1.1D - Page 3



--------------------------------------------------------------------------------

HONG KONG DOLLARS

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    Hong Kong Payment
Office:   

Agent’s HKD Wire Instructions

   Bank Name:    JPMORGAN CHASE BANK, HONGKONG    Swift:    CHASHKHH   
Account Name:    J.P. Morgan Europe Limited    Swift:    CHASGB22    Account
No.:    6743900091

Borrowings:

Funding must be made available to the Foreign Currency Agent at the Hong Kong
Payment Office specified above on the Borrowing Date prior to:

9 a.m. Local Time

Minimum amount of each Borrowing:

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the Hong Kong Payment
Office specified above prior to:

9 a.m. Local Time

 

Schedule 1.1D - Page 4



--------------------------------------------------------------------------------

SWEDISH KRONOR

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    Swedish Payment
Office:    Agent’s SEK Wire Instructions    Bank Name:    SKANDINAVISKA ENSKILDA
BANKEN, STOCKHOLM    Swift:    ESSESESS    Account Name:    J.P. Morgan Europe
Limited    Swift:    CHASGB22    Account No.:    52018519395

Borrowings:

Funding must be made available to the Foreign Currency Agent at the Swedish
Payment Office specified above on the Borrowing Date prior to:

9 a.m. Local Time

Minimum amount of each Borrowing:

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the Swedish Payment
Office specified above prior to:

9 a.m. Local Time

 

Schedule 1.1D - Page 5



--------------------------------------------------------------------------------

SWISS FRANCS

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.

   Notices: To Foreign Currency Agent at address above    Swiss Payment Office:
   Agent’s CHF Wire Instructions    Bank Name:    UBS AG(HEAD OFFICE) ZURICH   
Swift:    UBSWCHZH    Account Name:    J.P. Morgan Europe Limited    Swift:   
CHASGB22    Account No.:    023044266.05R (IBAN CH180023023004426605R)

Borrowings:

Funding must be made available to the Foreign Currency Agent at the Swiss
Payment Office specified above on the Borrowing Date prior to:

9 a.m. Local Time

Minimum amount of each Borrowing:

Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent at the Swiss Payment Office
specified above prior to:

9 a.m. Local Time

 

Schedule 1.1D - Page 6



--------------------------------------------------------------------------------

For purposes of this Schedule:

“Foreign Currency Equivalent“ means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

Schedule 1.1D - Page 7



--------------------------------------------------------------------------------

SCHEDULE 1.1E

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1F

Foreign Currency Lenders

Set forth below are the Revolving Lenders that, as of the Closing Date, are
Foreign Currency Lenders with respect to Canadian Dollars, Pounds Sterling, the
Euro, Hong Kong Dollars, Swedish Kronor and Swiss Francs.

Revolving Lender

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

Fifth Third Bank

PNC Bank, National Association

Bank of America, N.A.

Branch Banking and Trust Company

RBS Citizens, N.A.

Sumitomo Mitsui Banking Corporation

KeyBank National Association

The Huntington National Bank

HSBC Bank PLC

HSBC Bank USA, N.A.

Union Bank, NA

The Northern Trust Company

Comerica Bank

Private Bank



--------------------------------------------------------------------------------

SCHEDULE 4.4

Consents, Authorizations, Filings and Notices

Wolverine:

None.

Target:

None.



--------------------------------------------------------------------------------

SCHEDULE 4.13

ERISA Matters

Wolverine:

None.

Target:

None.



--------------------------------------------------------------------------------

SCHEDULE 4.15(a)(i)

Restricted Subsidiaries

[To be updated prior to the Closing Date.]



--------------------------------------------------------------------------------

SCHEDULE 4.15(a)(ii)

Unrestricted Subsidiaries

[To be updated prior to the Closing Date.]



--------------------------------------------------------------------------------

SCHEDULE 4.15(b)

Existing Capital Stock Options

Wolverine:

None.

Target:

Five hundred thousand (500,000) shares of Series A Convertible Preferred Stock,
no par value, issued by The Stride Rite Corporation and owned by PSS US Holdings
LLC – to be converted into shares of common stock of The Stride Rite Corporation
on or about the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

UCC Filing Jurisdictions

Loan Parties organized in each of the jurisdictions set forth below and such
filings to be made in the offices specified:

Wolverine:

 

Delaware:

   Delaware Secretary of State

Michigan:

   Michigan Department of State

Target:

  

Delaware:

   Delaware Secretary of State

Kansas:

   Kansas Secretary of state

Massachusetts:

   Massachusetts Secretary of the Commonwealth

Nevada:

   Nevada Secretary of State

Washington:

   Washington Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 4.19(b)

Mortgage Filing Jurisdictions

Wolverine:

9341 Courtland Drive

Rockford, MI 49351 (Kent County)

Target:

6001 Cane Run Road

Louisville, Kentucky (Jefferson County)



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

Existing Indebtedness

Wolverine:

Amended and Restated Guaranty made by the Borrower in respect of certain loans
or extensions of credit, including letters of credit, overdrafts on operating
accounts and rate management transactions and agreements regarding treasury
management products (including ACH and BACS), in each case, provided by JPMorgan
Chase Bank, N.A. and its Affiliates.

Target:

None.



--------------------------------------------------------------------------------

SCHEDULE 7.3(b)

Existing Liens

Wolverine:

None.

Target:

None.

 

Schedule 7.3(b) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.3(i)

Foreign Subsidiary Real Property Liens

Wolverine:

None.

Target:

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7(a)

Existing Investments

Wolverine:

Amended and Restated Guaranty made by the Borrower in respect of certain loans
or extensions of credit, including letters of credit, overdrafts on operating
accounts and rate management transactions and agreements regarding treasury
management products (including ACH and BACS), in each case, provided by JPMorgan
Chase Bank, N.A. and its Affiliates.

Target:

Intercompany investments among the Purchased Subsidiaries as of the Closing
Date, which investments were made (i) in the ordinary course in connection with
cash management of such Purchased Subsidiaries and (ii) consistent with past
practices of Collective and its Subsidiaries.



--------------------------------------------------------------------------------

SCHEDULE 7.12

Existing Negative Pledge Clauses

Wolverine:

Amended and Restated Guaranty made by the Borrower in respect of certain loans
or extensions of credit, including letters of credit, overdrafts on operating
accounts and rate management transactions and agreements regarding treasury
management products (including ACH and BACS), in each case, provided by JPMorgan
Chase Bank, N.A. and its Affiliates.

Target:

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

Existing Subsidiary Distribution Clauses

None.



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Guarantee and Collateral Agreement – see attached]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of July 31, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wolverine
World Wide, Inc. (the “Borrower”), the Lenders party thereto, J.P. Morgan Europe
Limited, as foreign currency agent, Wells Fargo Bank, National Association, as
syndication agent, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other parties party thereto from
time to time. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). To the best of my knowledge after such review, each
Loan Party during such accounting period has observed or performed all of its
covenants and other agreements and satisfied every condition contained in the
Credit Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and I have obtained no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default[, except as set forth below].

4. Since [the Closing Date][the date of the last Compliance Certificate] (other
than as has been previously disclosed in writing to the Administrative Agent),
(i) there has been no change in the jurisdiction of organization of any Loan
Party, (ii) no registered or applied for Intellectual Property has been acquired
by any Loan Party and (iii) no Person has become a Group Member[, except as set
forth below].

5. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this             day of
            , 2012.

 

  

Name:

Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,             , and
pertains to the period from             ,              to             ,
            .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

CLOSING CERTIFICATE

Pursuant to Section [5.1(d)][5.2(h)] of the Credit Agreement, dated as of
July 31, 2012 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders party
thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells Fargo
Bank, National Association, as syndication agent, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other parties party thereto from time to time, the undersigned [INSERT TITLE OF
OFFICER] of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby
certifies as follows:

1. [Each of the following representations and warranties of the Borrower set
forth in the Credit Agreement are true and correct in all material respects on
and as of the date hereof, in each case solely with respect to the Borrower:
Sections 4.3(a), 4.4 (other than the last sentence thereof and, in each case,
solely with respect to the Credit Agreement), 4.5(a) (solely with respect to
(i) Requirements of Law, (ii) the entering into and performance of the Credit
Agreement and to the extent such conflicts could not reasonably be expected to
result in a Material Adverse Effect and (iii) in respect of organizational
documents, without giving effect to the Material Adverse Effect qualifier), 4.14
and 4.22(c).] [ Each of the representations and warranties made by the
Certifying Loan Party in the Loan Documents are true and correct in all material
respects on and as of the date hereof. ]

2.             is the duly elected and qualified Corporate Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof. [Borrower only]

4. The conditions precedent set forth in Section [5.1][5.2] of the Credit
Agreement were satisfied as of the [Effective Date] [Closing Date]. [Borrower
only]

The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:

5. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor, to my knowledge,
has any other event occurred threatening the continued corporate existence of
the Certifying Loan Party.

6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on             ;
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein.

8. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.



--------------------------------------------------------------------------------

9. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

10. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

    

Name

  

Office

  

Signature

                                           

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

       

 

Name:       Name: Title:       Title: Corporate Secretary

Date:                     , 20    

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Mortgage]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:   

 

   2. Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]    3. Borrower:
   Wolverine World Wide, Inc.    4. Administrative Agent:    JPMorgan Chase
Bank, N.A., as Administrative Agent    5. Credit Agreement:    The Credit
Agreement dated as of July 31, 2012, among Wolverine World Wide, Inc., as
Borrower, the Lenders party thereto, J.P. Morgan Europe Limited, as foreign
currency agent, Wells Fargo Bank, National Association, as syndication agent and
JPMorgan Chase Bank, N.A., as Administrative Agent

 

1

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned  of
Commitment/Loans2  

Revolving Facility

   $         $           %   

Tranche A Term Facility

   $         $           %   

Tranche B Term Facility

   $         $           %   

Assignment Effective Date:                     , 20            [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   NAME OF ASSIGNOR By:       Title: ASSIGNEE   NAME OF ASSIGNEE By:    
  Title:

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By       Title: [Consented to:]4 WOLVERINE WORLD WIDE, INC. By       Title:
[ISSUING LENDER] By       Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other parties party thereto from time to time

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement from the Administrative
Agent, together with copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (v) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other parties party thereto from time to time. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20        



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other parties party thereto from time to time. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20        



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other parties party thereto from time to time. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20        



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other parties party thereto from time to time. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20        



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Wolverine World Wide, Inc. (the “Borrower”), the Lenders party thereto,
J.P. Morgan Europe Limited, as foreign currency agent, Wells Fargo Bank,
National Association, as syndication agent, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) and the other parties party
thereto from time to time. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each Lender party hereto hereby notify you that:

1. Each Lender party hereto agrees to make an Incremental [Tranche A][Tranche B]
Term Loan in the amount set forth opposite such Lender’s name on the signature
pages hereof under the caption “Incremental [Tranche A][Tranche B] Term Loan
Amount”.

2. The Increased Facility Closing Date is             .

3. The aggregate principal amount of Incremental [Tranche A][Tranche B] Term
Loans contemplated hereby is $            .

4. The Incremental [Tranche A][Tranche B] Term Loan of each Lender party hereto
shall mature in             consecutive installments, commencing on
            , 20        , each of which shall be in an amount equal to (i) the
percentage which the principal amount of such Lender’s Incremental [Tranche
A][Tranche B] Term Loan made on the Increased Facility Closing Date constitutes
of the aggregate principal amount of Incremental [Tranche A][Tranche B] Term
Loans made on the Increased Facility Closing Date multiplied by (ii) the amount
set forth below opposite such installment:

 

Installment

  

Principal Amount

[Insert installment dates and amounts]

5. The Incremental Term Maturity Date for the Incremental [Tranche A][Tranche B]
Term Loans contemplated hereby is             , 20        .

6. The Applicable Margin for the Incremental [Tranche A][Tranche B] Term Loans
contemplated hereby is         % per annum in the case of Eurocurrency Loans and
        % per annum in the case of ABR Loans. [INSERT GRID IF APPLICABLE]



--------------------------------------------------------------------------------

7. The agreement of each Lender party hereto to make an Incremental [Tranche
A][Tranche B] Term Loan on the Increased Facility Closing Date is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto;

(b) The Borrower shall be in compliance, on a pro forma basis (including giving
pro forma effect to any Incremental Facility Activation Notice (and the making
of the Incremental [Tranche A][Tranche B] Term Loans contemplated hereby on the
Increased Facility Closing Date), with the financial covenants set forth in
Section 7.1 of the Credit Agreement, recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available;

(c) Immediately prior to and after giving effect to any Incremental Facility
Activation Notice (and the making of the Incremental [Tranche A][Tranche B] Term
Loans contemplated hereby on the Increased Facility Closing Date), (i) each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects), unless stated to relate to a specific earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date and (ii) no Event of Default shall have
occurred and be continuing;

(d) The Administrative Agent shall have received (i) a long form good standing
certificate of the Borrower and (ii) a Closing Certificate of the Borrower
consistent with that delivered on the Closing Date under Section 5.2(i) of the
Credit Agreement, with appropriate insertions and attachments, including the
certificate of incorporation; and

(e) The Loan Documents shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loans evidenced hereby.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

    WOLVERINE WORLD WIDE, INC.     By:           Name:       Title:

Incremental [Tranche A][Tranche B] Term

Loan Amount

    $     [NAME OF LENDER]     By:  

 

      Name:       Title:

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL REVOLVING COMMITMENTS

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Wolverine World Wide, Inc. (the “Borrower”), the Lenders party thereto,
J.P. Morgan Europe Limited, as foreign currency agent, Wells Fargo Bank,
National Association, as syndication agent, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) and the other parties party
thereto from time to time. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:

1. Each Lender party hereto agrees to obtain an Incremental Revolving Commitment
or increase the amount of its Revolving Commitment as set forth opposite such
Lender’s name on the signature pages hereof under the caption “Incremental
Revolving Commitment Amount”.

2. The Increased Facility Closing Date is             .

3. The aggregate amount of Incremental Revolving Commitments contemplated hereby
is $            .

4. The agreement of each Lender party hereto to obtain an Incremental Revolving
Commitment on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto;

(b) The Borrower shall be in compliance, on a pro forma basis (including giving
pro forma effect to any Incremental Facility Activation Notice (and the making
of the Incremental Revolving Commitments contemplated hereby on the Increased
Facility Closing Date), with the financial covenants set forth in Section 7.1 of
the Credit Agreement, recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available; and

(c) Immediately prior to and after giving effect to any Incremental Facility
Activation Notice (and the making of the Incremental Revolving Commitments
contemplated hereby on the Increased Facility Closing Date), (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects),
unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (ii) no Event of Default shall have
occurred and be continuing;



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (i) a long form good standing
certificate of the Borrower and (ii) a certificate of the Borrower consistent
with that delivered on the Closing Date under Section 5.2(i) of the Credit
Agreement, with appropriate insertions and attachments, including the
certificate of incorporation; and

(e) The Loan Documents shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Commitments evidenced hereby.

[Signature page follows]



--------------------------------------------------------------------------------

    WOLVERINE WORLD WIDE, INC.     By:           Name:       Title:

Incremental Revolving Commitment

Amount $

        [NAME OF LENDER]     By:  

 

      Name:       Title:

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated             , to the Credit Agreement, dated as of July 31,
2012 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) and the other parties
party thereto from time to time. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.25(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (in each case,
such consent shall not be unreasonably withheld) in connection with any
transaction described in Section 2.25(a) thereof by executing and delivering to
the Borrower and the Administrative Agent a supplement to the Credit Agreement
in substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with [an
Incremental [Tranche A][Tranche B] Term Loan] [an Incremental Revolving
Commitment] of $            .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

       

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:       Name:   Title:

Accepted this             day of             , 20        :

 

WOLVERINE WORLD WIDE, INC. By:       Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING NOTICE

To:

JPMorgan Chase Bank, N.A.

as Administrative Agent

270 Park Avenue

New York, New York 10017

 

[Attention:

Telecopy:

Telephone:]

   [date]

Reference is hereby made to the Credit Agreement, dated as of July 31, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wolverine World Wide, Inc. (the “Borrower”), the Lenders
party thereto, J.P. Morgan Europe Limited, as foreign currency agent, Wells
Fargo Bank, National Association, as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) and the other parties
party thereto from time to time. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

The Borrower hereby requests a borrowing of [Tranche A Term Loans][Tranche B
Term Loans][Revolving Loans] and specifies the following information with
respect to the Loans hereby requested:

Principal amount of [Tranche A Term Loans][Tranche B Term Loans][Revolving
Loans]: $            .

 

  Borrowing Date:          Type of Loan:        1   Denomination:        2  
[Interest Period:        ]

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the Borrowing Date, the conditions to lending specified in
Section 5.3 of the Credit Agreement have been satisfied.

 

 

1 

Specify Eurocurrency Loan or ABR Loan.

2 

Specify Canadian Dollars, Dollars, Pounds Sterling, the Euro, Hong Kong Dollars,
Swedish Kronor or Swiss Francs, as applicable.



--------------------------------------------------------------------------------

WOLVERINE WORLD WIDE, INC. By:       Name:   Title:

Dated:                             